Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Eight Zero Eight of WNY, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  475 Ellicott Street
                                  Apt 404
                                  Buffalo, NY 14203
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Erie                                                            Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  475 Ellicott Street Buffalo, NY 14203
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       seabarsushi.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                      Case 1-19-10281-CLB,        Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 1
                                       Description: Main Document , Page 1 of 71
Debtor    Eight Zero Eight of WNY, Inc.                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                      Case 1-19-10281-CLB,        Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 2
                                       Description: Main Document , Page 2 of 71
Debtor   Eight Zero Eight of WNY, Inc.                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                    Case 1-19-10281-CLB,        Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                              page 3
                                     Description: Main Document , Page 3 of 71
Debtor    Eight Zero Eight of WNY, Inc.                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 13, 2019
                                                  MM / DD / YYYY


                             X   /s/ Sherri Andrzejewski                                                  Sherri Andrzejewski
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Robert B. Gleichenhaus, Esq.                                          Date February 13, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert B. Gleichenhaus, Esq.
                                 Printed name

                                 Gleichenhaus, Marchese & Weishaar, P.C.
                                 Firm name

                                 930 Convention Tower
                                 43 Court Street
                                 Buffalo, NY 14202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (716) 845-6446                Email address


                                  NY
                                 Bar number and State




Official Form 201
                    Case 1-19-10281-CLB,        Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                             page 4
                                     Description: Main Document , Page 4 of 71
 Fill in this information to identify the case:

 Debtor name         Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 13, 2019                       X /s/ Sherri Andrzejewski
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sherri Andrzejewski
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 5 of 71
 Fill in this information to identify the case:
 Debtor name Eight Zero Eight of WNY, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Guercio & Sons Inc                                              Business debt                                                                                            $32,076.00
 250 Grant Street
 Buffalo, NY 14213
 Internal Revenue                                                Payroll tax arrears Unliquidated                                                                         $50,000.00
 Service
 P.O. Box 7346
 Philadelphia, PA
 19101
 Latina Food                                                     Business debt                                                                                              $3,113.00
 Services
 1 Scrivner Drive # 2
 Buffalo, NY 14227
 LendingClub                                                     Business debt          Contingent                                                                        $10,000.00
 Corporation
 Dept. 34268
 P.O. Box 39000
 San Francisco, CA
 94139
 NYS Dept. of                                                    Trust Fund tax                                                                                         $125,000.00
 Taxation & Finance                                              arrears
 Bankruptcy Unit
 P.O. Box 5300
 Albany, NY
 12205-0300
 OneMain Financial                                               Business debt          Contingent                                                                        $10,000.00
 PO Box 742536
 Cincinnati, OH
 45274
 Signature                                                       Rental arrears                                                                                           $14,595.00
 Developement
 489 Ellicott Street
 Buffalo, NY 14203




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                         Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                         Description: Main Document , Page 6 of 71
 Fill in this information to identify the case:

 Debtor name            Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            91,747.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            91,747.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           175,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            69,784.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             244,784.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                       Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                       Description: Main Document , Page 7 of 71
 Fill in this information to identify the case:

 Debtor name         Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $250.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    M&T Bank
                    - levied by NYS circa 02/2019, current
           3.1.     balance:                                                Opearting account               8500                                       $671.00


                    M&T Bank
                    - levied by NYS circa 02/2019, current
           3.2.     balance:                                                Sales Tax account               8526                                         $10.00




           3.3.     M&T Bank                                                Payroll account                 3349                                     $2,476.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $3,407.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 8 of 71
 Debtor           Eight Zero Eight of WNY, Inc.                                                      Case number (If known)
                  Name

           Description, including name of holder of deposit


           7.1.     Landlord Security Deposit                                                                                                     $1,500.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                   $1,500.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 3,840.00   -                                   0.00 = ....                   $3,840.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $3,840.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of         Valuation method used   Current value of
                                                      physical inventory            debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials
           Perishable food
           inventory                                                                               $0.00      Liquidation                           $500.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Beer/Wine/Spirits
           inventory                                                                               $0.00      Liquidation                         $1,000.00



 22.       Other inventory or supplies
           Miscellaneous cleaning
           supplies / toiletries                                                                   $0.00      Liquidation                         $1,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 9 of 71
 Debtor         Eight Zero Eight of WNY, Inc.                                                    Case number (If known)
                Name




 23.       Total of Part 5.                                                                                                             $2,500.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
              No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Miscellaneous office furnishings                                                    $0.00    Liquidation                           $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
              No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 10 of 71
 Debtor         Eight Zero Eight of WNY, Inc.                                                 Case number (If known)
                Name


        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Lease of 2016 Chevy Pickup                                             $0.00                                              Lease



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Computer, POS & Accessories aquired circa
           10/2007
           Micros System acquired circa 10/2013                                             $0.00    Liquidation                         $5,000.00


           Miscellaneous restaurant equipment:
           Equipment Purchases acquired circa 02/2011
           ($10,000)
           Restaurant Equipment acquired circa 03/2011
           ($20,006)
           Kitchen Equipment acquired circa 06/2005
           ($55,791)
           Refrigerator acquired circa 09/2007 ($521)
           Kitchen Equipment acquired circa 07/2016
           ($2,660)
           Kitchen Equipment acquired circa 07/2016
           ($329)
           Kitchen Equipment acquired circa 05/2017
           ($361)
           Cooking Utensils acquired circa 04/2013
           ($2,798)                                                                         $0.00    Liquidation                       $40,000.00


           Miscellaneous restaurant furnishings:
           Furniture acquired circa 03/2010 ($802)
           Lighting acquired circa 04/2010 ($5,413)
           Stools acquired circa 06/2007 ($374)
           Glass Door acquired circa 08/2007 ($1,085)
           Sign acquired circa 02/2010 ($3,502)
           Light Fixtures acquired circa 03/2010 ($804)
           Bar Top (Marble) acquired circa 04/2010
           ($4,431)
           Finishing Trim acquired circa 04/2010 ($502)
           Build out Behind the Bar acquired circa
           04/2010 ($4,802)
           Food Bar & Hostess acquired circa 05/2010
           ($4,516)
           Tables and Chairs acquired circa 05/2010
           ($12,154)
           8 Counter Stools acquired circa 05/2014
           ($480)                                                                           $0.00    Liquidation                       $35,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 11 of 71
 Debtor         Eight Zero Eight of WNY, Inc.                                                 Case number (If known)
                Name



 51.        Total of Part 8.                                                                                                           $80,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Debtor leases
                     commercail
                     restaurant space at

                     475 Ellicott Street
                     Buffalo, New York                    Leasor                             $0.00      N/A                                         Lease




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 12 of 71
 Debtor         Eight Zero Eight of WNY, Inc.                                                Case number (If known)
                Name

            seabarsushi.com                                                                 $0.00                                      de minimis



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            d/b/a Seabar Sushi                                                              $0.00                                     de minimis



 65.        Goodwill
            Goodwill
            * intangible                                                                    $0.00                                     de minimis




 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 13 of 71
 Debtor          Eight Zero Eight of WNY, Inc.                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $3,407.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $1,500.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $3,840.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $2,500.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $80,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $91,747.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $91,747.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 14 of 71
 Fill in this information to identify the case:

 Debtor name          Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        NYS Dept. of Taxation &
 2.1                                                                                                                                $0.00                    $0.00
        Finance                                       Describe debtor's property that is subject to a lien
        Creditor's Name
        Bankruptcy Unit
        P.O. Box 5300
        Albany, NY 12205-0300
        Creditor's mailing address                    Describe the lien
                                                      Various tax warrants
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   $0.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 15 of 71
 Fill in this information to identify the case:

 Debtor name         Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $50,000.00         Unknown
           Internal Revenue Service                                  Check all that apply.                                                  (approx)
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll tax arrears
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $125,000.00          $125,000.00
           NYS Dept. of Taxation & Finance                           Check all that apply.                                                (approx)
           Bankruptcy Unit                                              Contingent
           P.O. Box 5300                                                Unliquidated
           Albany, NY 12205-0300                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2017+                                                     Trust Fund tax arrears
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   31898                                 Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 16 of 71
 Debtor       Eight Zero Eight of WNY, Inc.                                                           Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $32,076.00
           Guercio & Sons Inc                                                   Contingent
           250 Grant Street                                                     Unliquidated
           Buffalo, NY 14213                                                    Disputed
           Date(s) debt was incurred     2018                                Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,113.00
           Latina Food Services                                                 Contingent
           1 Scrivner Drive # 2                                                 Unliquidated
           Buffalo, NY 14227                                                    Disputed
           Date(s) debt was incurred 2018+
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number 2956
                                                                             Is the claim subject to offset?         No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $10,000.00
           LendingClub Corporation                                              Contingent
           Dept. 34268                                                          Unliquidated
           P.O. Box 39000
                                                                                Disputed
           San Francisco, CA 94139
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $10,000.00
           OneMain Financial                                                    Contingent
           PO Box 742536                                                        Unliquidated
           Cincinnati, OH 45274
                                                                                Disputed
           Date(s) debt was incurred     2018+
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $14,595.00
           Signature Developement                                               Contingent
           489 Ellicott Street                                                  Unliquidated
           Buffalo, NY 14203                                                    Disputed
           Date(s) debt was incurred 12/2018+
                                                                             Basis for the claim:    Rental arrears
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Internal Revenue Service
           Insolvency Group 1                                                                         Line     2.1
           Niagara Center, 2nd Floor
                                                                                                             Not listed. Explain
           130 South Elmwood
           Buffalo, NY 14202


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     175,000.00
 5b. Total claims from Part 2                                                                            5b.    +     $                      69,784.00

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 17 of 71
 Debtor       Eight Zero Eight of WNY, Inc.                                                       Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              244,784.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 18 of 71
 Fill in this information to identify the case:

 Debtor name         Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Commercial Restaurant
             lease is for and the nature of               Lease:
             the debtor's interest
                                                          475 Ellicott Street
                                                          Buffalo, New York
                  State the term remaining                month to month
                                                                                     Ellicott Lofts II, LLC
             List the contract number of any                                         489 Ellicott Street
                   government contract                                               Buffalo, NY 14203


 2.2.        State what the contract or                   2016 Chevy Silverado
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1 yr
                                                                                     GM Financial
             List the contract number of any                                         P.O. box 78143
                   government contract                                               Phoenix, AZ 85062




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 19 of 71
 Fill in this information to identify the case:

 Debtor name         Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Michael                           475 Ellicott Street                               NYS Dept. of                       D
             Andrzejewski                      Apt 404                                           Taxation & Finance                 E/F       2.2
                                               Buffalo, NY 14203
                                                                                                                                    G




    2.2      Michael                           475 Ellicott Street                               LendingClub                        D
             Andrzejewski                      Apt 404                                           Corporation                        E/F       3.3
                                               Buffalo, NY 14203
                                                                                                                                    G




    2.3      Michael                           475 Ellicott Street                               OneMain Financial                  D
             Andrzejewski                      Apt 404                                                                              E/F       3.4
                                               Buffalo, NY 14203
                                                                                                                                    G




    2.4      Sherri                            475 Ellicott Street                               NYS Dept. of                       D
             Andrzejewski                      Apt 404                                           Taxation & Finance                 E/F       2.2
                                               Buffalo, NY 14203
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 20 of 71
 Fill in this information to identify the case:

 Debtor name         Eight Zero Eight of WNY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $100,000.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,415,613.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,410,019.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 21 of 71
 Debtor       Eight Zero Eight of WNY, Inc.                                                             Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property

       NYS Dept. of Taxation & Finance                          NYS levied bank accounts and seized                            01/2019                    $23,000.00
       Bankruptcy Unit                                          money pre-petition
       P.O. Box 5300
       Albany, NY 12205-0300


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    NYS Dept. of Taxation &                          Tax Warrant                                                              Pending
               Finance                                          08/09/17                                                                 On appeal
               304/1869                                         $81,196.19                                                               Concluded

       7.2.    NYS Dept. of Taxation &                          Tax Warrant                                                              Pending
               Finance                                          10/18/17                                                                 On appeal
               306/2805                                         $50                                                                      Concluded

       7.3.    NYS Dept. of Taxation &                          Tax Warrant                                                              Pending
               Finance                                          03/17/18                                                                 On appeal
               310/2055                                         $11,750                                                                  Concluded

       7.4.    NYS Dept. of Taxation &                          Tax Warrant                                                              Pending
               Finance                                          03/17/18                                                                 On appeal
               310/2025                                         $66,775                                                                  Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 22 of 71
 Debtor       Eight Zero Eight of WNY, Inc.                                                                Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.5.    NYS Dept. of Taxation &                          Tax Warrant                                                              Pending
               Finance                                          03/17/18                                                                 On appeal
               310/2024                                         $66,775                                                                  Concluded

       7.6.    NYS Dept. of Taxation &                          Tax Warrant                                                              Pending
               Finance                                          01/19/19                                                                 On appeal
               319/2769                                         $1,345                                                                   Concluded

       7.7.    NYS Dept. of Taxation &                          Tax Warrant                                                              Pending
               Finance                                          01/19/19                                                                 On appeal
               319/2768                                         $32,236                                                                  Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 23 of 71
 Debtor        Eight Zero Eight of WNY, Inc.                                                             Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Gleichenhaus, Marchese &
                 Weishaar, PC
                 930 Convention Tower
                 43 Court Street
                 Buffalo, NY 14202                                   Attorney Fees                                             02/2019                  $5,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 24 of 71
 Debtor        Eight Zero Eight of WNY, Inc.                                                            Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     M&T Bank                                       XXXX-0911                    Checking                 M&T Bank closed                      $0.00
                                                                                             Savings                  Savings account
                                                                                                                      after balance
                                                                                             Money Market
                                                                                                                      was liquidiated
                                                                                             Brokerage
                                                                                                                      circa 02/2019
                                                                                             Other                    pursuant to NYS
                                                                                                                      Tax Warrant levy


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Kenmore & Delware                                             Michael & ShHUri                     Miscellaneous (old) kitchen             No
                                                                     Andrzejewski                         smallware / equipment and               Yes
                                                                                                          paSerZork



 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 25 of 71
 Debtor      Eight Zero Eight of WNY, Inc.                                                              Case number (if known)




       Owner's name and address                                      Location of the property             Describe the property                                     Value
       Michael Andrzejewski                                          475 Ellicott Street                  Miscellaneous art pieces                                  $0.00
       475 Ellicott Street                                           Buffalo, NY 14203                    owned by the Manager on
       Apt 404                                                                                            display in restaurant
       Buffalo, NY 14203


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Seabar Sushi                                     Debtor d/b/a Seabar Sushi                        EIN:

                                                                                                               From-To      09/21/07+


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 26 of 71
 Debtor      Eight Zero Eight of WNY, Inc.                                                              Case number (if known)



              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       James Dickerson
                    31 Windridge Court
                    Buffalo, NY 14221

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       James Dickerson
                    31 Windridge Court
                    Buffalo, NY 14221

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Only in the context of
                    due diligence with
                    potential investors

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Michael Andrzejewski
       .                                                                                    circa 2018

                Name and address of the person who has possession of
                inventory records
                Manager



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sherri Andrzejewski                            475 Ellicott Street                                 President                             100%
                                                      Apt 404
                                                      Buffalo, NY 14203


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 27 of 71
 Debtor      Eight Zero Eight of WNY, Inc.                                                              Case number (if known)




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Sherri Andrzejewski
       .    475 Ellicott Street
               Apt 404
               Buffalo, NY 14203                                $78,000                                                  $1500/weekly      Payroll

               Relationship to debtor
               President


       30.2 Michael Andrzejewski
       .    475 Ellicott Street
               Apt 404
               Buffalo, NY 14203                                $3600                                                    $300/monthly      Payroll

               Relationship to debtor
               Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 28 of 71
 Debtor      Eight Zero Eight of WNY, Inc.                                                              Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 13, 2019

 /s/ Sherri Andrzejewski                                                Sherri Andrzejewski
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 29 of 71
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       Eight Zero Eight of WNY, Inc.                                                                    Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,000.00
             Prior to the filing of this statement I have received                                        $                  5,000.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Manager's mother

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 13, 2019                                                            /s/ Robert B. Gleichenhaus, Esq.
     Date                                                                         Robert B. Gleichenhaus, Esq.
                                                                                  Signature of Attorney
                                                                                  Gleichenhaus, Marchese & Weishaar, P.C.
                                                                                  930 Convention Tower
                                                                                  43 Court Street
                                                                                  Buffalo, NY 14202
                                                                                  (716) 845-6446 Fax: (716) 845-6475
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 30 of 71
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Eight Zero Eight of WNY, Inc.                                                                             Case No.
                                                                                      Debtor(s)                       Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Sherri Andrzejewski                                                 Preferred         100%                                      Unrestricted
 475 Ellicott Street
 Apt 404
 Buffalo, NY 14203


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date February 13, 2019                                                          Signature /s/ Sherri Andrzejewski
                                                                                            Sherri Andrzejewski

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 31 of 71
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Eight Zero Eight of WNY, Inc.                                                               Case No.
                                                                                   Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       February 13, 2019                                          /s/ Sherri Andrzejewski
                                                                        Sherri Andrzejewski/President
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 32 of 71
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     Ellicott Lofts II, LLC
                     489 Ellicott Street
                     Buffalo, NY 14203


                     GM Financial
                     P.O. box 78143
                     Phoenix, AZ 85062


                     Guercio & Sons Inc
                     250 Grant Street
                     Buffalo, NY 14213


                     Internal Revenue Service
                     P.O. Box 7346
                     Philadelphia, PA 19101


                     Internal Revenue Service
                     Insolvency Group 1
                     Niagara Center, 2nd Floor
                     130 South Elmwood
                     Buffalo, NY 14202


                     Latina Food Services
                     1 Scrivner Drive # 2
                     Buffalo, NY 14227


                     LendingClub Corporation
                     Dept. 34268
                     P.O. Box 39000
                     San Francisco, CA 94139


                     Michael Andrzejewski
                     475 Ellicott Street
                     Apt 404
                     Buffalo, NY 14203


                     NYS Dept. of Taxation & Finance
                     Bankruptcy Unit
                     P.O. Box 5300
                     Albany, NY 12205-0300


                     OneMain Financial
                     PO Box 742536
                     Cincinnati, OH 45274



    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                   Description: Main Document , Page 33 of 71
                 Sherri Andrzejewski
                 475 Ellicott Street
                 Apt 404
                 Buffalo, NY 14203


                 Signature Developement
                 489 Ellicott Street
                 Buffalo, NY 14203




Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
               Description: Main Document , Page 34 of 71
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Eight Zero Eight of WNY, Inc.                                                                Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Eight Zero Eight of WNY, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 13, 2019                                                    /s/ Robert B. Gleichenhaus, Esq.
 Date                                                                 Robert B. Gleichenhaus, Esq.
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Eight Zero Eight of WNY, Inc.
                                                                      Gleichenhaus, Marchese & Weishaar, P.C.
                                                                      930 Convention Tower
                                                                      43 Court Street
                                                                      Buffalo, NY 14202
                                                                      (716) 845-6446 Fax:(716) 845-6475




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                    Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                   Description: Main Document , Page 35 of 71
                                                                                      U.S. Income Tax Return for an S Corporation
                                                 1120S
                                                                                                                                                                                                               OMB No. 1545-0123
Form

                                                                                                                                                                                                                2017
                                                                                                a
                                                                                              Do not file this form unless the corporation has filed or is
                                                                                               attaching Form 2553 to elect to be an S corporation.
Department of the Treasury                                                           a Go to www.irs.gov/Form1120S for instructions and the latest information.
Internal Revenue Service
For calendar year 2017 or tax year beginning                                                                                                     , 2017, ending                                                , 20
A S election effective date                                                                Name                                                                                               D Employer identification number
04/18/2007                                                                    TYPE       EIGHT ZERO EIGHT OF WESTERN NY, INC.                                                                    XX-XXXXXXX
B Business activity code                                                                   Number, street, and room or suite no. If a P.O. box, see instructions.                             E Date incorporated
  number (see instructions)                                                   OR
                                                                                         475 ELLICOTT STREET                                                                                     04/18/2007
                                                                              PRINT        City or town, state or province, country, and ZIP or foreign postal code                           F Total assets (see instructions)
722511
C Check if Sch. M-3 attached                                                             BUFFALO NY 14203                                                                                    $                   -2,388.
G Is the corporation electing to be an S corporation beginning with this tax year?  Yes    No     If “Yes,” attach Form 2553 if not already filed
H Check if: (1)     Final return (2)     Name change      (3)     Address change   (4)  Amended return    (5)     S election termination or revocation
I Enter the number of shareholders who were shareholders during any part of the tax year . . . . . . . . .                       a                   1
Caution: Include only trade or business income and expenses on lines 1a through 21. See the instructions for more information.
                                                  1a    Gross receipts or sales .   . . . . . . . . . . . . . .                  1a     1,410,019.
                                                   b Returns and allowances         . . . . . . . . . . . . . .                  1b
                                                    c   Balance. Subtract line 1b from line 1a . . . . . . . . . . . . . . . . . . .                                                             1c        1,410,019.
 Income




                                                  2     Cost of goods sold (attach Form 1125-A) . . . . . . . . . . . . . . . . . .                                                               2          516,521.
                                                  3     Gross profit. Subtract line 2 from line 1c . . . . . . . . . . . . . . . . . .                                                            3          893,498.
                                                  4     Net gain (loss) from Form 4797, line 17 (attach Form 4797) . . . . . . . . . . . .                                                        4
                                                  5     Other income (loss) (see instructions—attach statement) . . . . . . . . . . . . .                                                         5                -273.
                                                  6     Total income (loss). Add lines 3 through 5 . . . . . . . . . . . . . . . . a                                                              6             893,225.
                                                  7     Compensation of officers (see instructions—attach Form 1125-E) . . . . . . . . . .                                                        7              74,750.
 Deductions (see instructions for limitations)




                                                  8     Salaries and wages (less employment credits) . . . . . . . . . . . . . . . .                                                              8             495,021.
                                                  9     Repairs and maintenance . . . . . . . . . . . . . . . . . . . . . . .                                                                     9               3,239.
                                                 10     Bad debts      . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                     10
                                                 11     Rents . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                          11              60,229.
                                                 12     Taxes and licenses . . . . . . . . . . . . . . . . . . . . . . . . .                                                                     12              52,673.
                                                 13     Interest . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                         13              57,141.
                                                 14     Depreciation not claimed on Form 1125-A or elsewhere on return (attach Form 4562) . . . .                                                14               2,828.
                                                 15     Depletion (Do not deduct oil and gas depletion.) . . . . . . . . . . . . . . .                                                           15
                                                 16     Advertising . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                        16                4,470.
                                                 17     Pension, profit-sharing, etc., plans . . . . . . . . . . . . . . . . . . . .                                                             17
                                                 18     Employee benefit programs . . . . . . . . . . . . . . . . . . . . . .                                                                    18              11,286.
                                                 19     Other deductions (attach statement) See   . . Statement
                                                                                                        . . . . . . . . . . . . . . . . .                                                        19             125,666.
                                                 20     Total deductions. Add lines 7 through 19        . . . . . . . . . . . . . . . . a                                                        20             887,303.
                                                 21     Ordinary business income (loss). Subtract line 20 from line 6 . . . . . . . . . . .                                                      21               5,922.
                                                 22 a   Excess net passive income or LIFO recapture tax (see instructions) . . 22a
                                                    b   Tax from Schedule D (Form 1120S) . . . . . . . . . . . 22b
 Tax and Payments




                                                    c   Add lines 22a and 22b (see instructions for additional taxes) . . . . . . . . . . . .                                                    22c
                                                 23 a   2017 estimated tax payments and 2016 overpayment credited to 2017 23a
                                                    b   Tax deposited with Form 7004 . . . . . . . . . . . . 23b                                    0.
                                                    c   Credit for federal tax paid on fuels (attach Form 4136) . . . . . 23c
                                                    d   Add lines 23a through 23c       . . . . . . . . . . . . . . . . . . . . . .                                                              23d                       0.
                                                 24     Estimated tax penalty (see instructions). Check if Form 2220 is attached . . . . . . a                                                    24
                                                 25     Amount owed. If line 23d is smaller than the total of lines 22c and 24, enter amount owed . .                                             25                       0.
                                                 26     Overpayment. If line 23d is larger than the total of lines 22c and 24, enter amount overpaid . .                                          26
                                                 27     Enter amount from line 26 Credited to 2018 estimated tax a                             Refunded a                                         27
                                                        Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                                                        correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
                                                                                                                                                                                              May the IRS discuss this return
Sign                                                                                                                                                                                          with the preparer shown below
                                                         F




                                                                                                                                                F




                                                                                                                                                    OWNER                                     (see instructions)?
Here                                                         Signature of officer                                                Date               Title                                                               Yes       No
                                                             Print/Type preparer's name                         Preparer's signature                                   Date                                      PTIN
Paid                                                                                                                                                                                          Check      if
         JAMES M DICKERSON            JAMES M DICKERSON                                                                                                               01/22/2019              self-employedP00574912
Preparer
         Firm's name a DICKERSON INCOME TAX SERVICE                                                                                                                                           Firm's EIN  XX-XXXXXXX
                                                                                                                                                                                                           a
Use Only
                                                             Firm's address   a   31 WINDRIDGE CT WILLIAMSVILLE NY 14221-1468                                                               Phone no. (716)688-0128
For Paperwork Reduction Act Notice, see separate instructions. BAA                                                                                                                        REV 12/26/17 PRO Form 1120S (2017)




                                                              Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                                                             Description: Main Document , Page 36 of 71
Form 1120S (2017)                                                                                                                                                   Page   2
Schedule B            Other Information (see instructions)
  1      Check accounting method:       a    Cash      b       Accrual                                                                                         Yes No
                                        c    Other (specify) a
  2      See the instructions and enter the:
         a Business activity a RESTAURANT                           b Product or service a SUSHI
  3      At any time during the tax year, was any shareholder of the corporation a disregarded entity, a trust, an estate, or a
         nominee or similar person? If "Yes," attach Schedule B-1, Information on Certain Shareholders of an S Corporation . .
  4      At the end of the tax year, did the corporation:
      a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total stock issued and outstanding of any
        foreign or domestic corporation? For rules of constructive ownership, see instructions. If “Yes,” complete (i) through (v)
        below . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                (v) If Percentage in (iv) is 100%, Enter the
                                      (ii) Employer Identification Number      (iii) Country of      (iv) Percentage of Stock
            (i) Name of Corporation                                                                                               Date (if any) a Qualified Subchapter S
                                                     (if any)                   Incorporation                 Owned
                                                                                                                                       Subsidiary Election Was Made




      b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or
        capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a
        trust? For rules of constructive ownership, see instructions. If “Yes,” complete (i) through (v) below . . . . . . .
                                      (ii) Employer Identification Number                                (iv) Country of        (v) Maximum Percentage Owned in Profit,
               (i) Name of Entity                                             (iii) Type of Entity
                                                     (if any)                                             Organization                     Loss, or Capital




  5 a At the end of the tax year, did the corporation have any outstanding shares of restricted stock? . . . . . . .                                    .
      If “Yes,” complete lines (i) and (ii) below.
      (i)   Total shares of restricted stock. . . . . . . . . . a
      (ii) Total shares of non-restricted stock . . . . . . . . a
    b At the end of the tax year, did the corporation have any outstanding stock options, warrants, or similar instruments?                             .
         If “Yes,” complete lines (i) and (ii) below.
         (i)   Total shares of stock outstanding at the end of the tax year a
         (ii) Total shares of stock outstanding if all instruments were executed a
  6      Has this corporation filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
         information on any reportable transaction?     . . . . . . . . . . . . . . . . . . . . . . . .
  7      Check this box if the corporation issued publicly offered debt instruments with original issue discount . . . . a
         If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount
         Instruments.

  8   If the corporation: (a) was a C corporation before it elected to be an S corporation or the corporation acquired an
      asset with a basis determined by reference to the basis of the asset (or the basis of any other property) in
      the hands of a C corporation and (b) has net unrealized built-in gain in excess of the net recognized built-in gain
      from prior years, enter the net unrealized built-in gain reduced by net recognized built-in gain from prior years (see
      instructions) . . . . . . . . . . . . . . . a $
  9   Enter the accumulated earnings and profits of the corporation at the end of the tax year.          $
 10   Does the corporation satisfy both of the following conditions?
    a The corporation’s total receipts (see instructions) for the tax year were less than $250,000 . . . . . . . . . .
    b The corporation’s total assets at the end of the tax year were less than $250,000      . . . . . . . . . . . .
      If “Yes,” the corporation is not required to complete Schedules L and M-1.
 11   During the tax year, did the corporation have any non-shareholder debt that was canceled, was forgiven, or had                                    the
      terms modified so as to reduce the principal amount of the debt? . . . . . . . . . . . . . . . .                                                   .
      If “Yes,” enter the amount of principal reduction $
 12   During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? If “Yes,” see instructions                           .
 13 a Did the corporation make any payments in 2017 that would require it to file Form(s) 1099? . . . . . . . . .                                       .
    b If “Yes,” did the corporation file or will it file required Forms 1099? . . . . . . . . . . . . . . . .                                           .
                                                                       REV 12/26/17 PRO                                                               Form 1120S (2017)




                  Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                 Description: Main Document , Page 37 of 71
Form 1120S (2017)                                                                                                                                                         Page   3
Schedule K                             Shareholders’ Pro Rata Share Items                                                                                  Total amount
                               1   Ordinary business income (loss) (page 1, line 21) . . . . . . . . . . . . .                              .       1           5,922.
                               2   Net rental real estate income (loss) (attach Form 8825) . . . . . . . . . . .                            .       2
                               3a  Other gross rental income (loss) . . . . . . . . . .                   3a
                                 b Expenses from other rental activities (attach statement)         . .   3b
                                 c Other net rental income (loss). Subtract line 3b from line 3a . . . . . . . . .                          .      3c
     Income (Loss)




                               4   Interest income . . . . . . . . . . . . . . . . . . . . . . .                                            .       4
                               5   Dividends: a Ordinary dividends . . . . . . . . . . . . . . . . . .                                      .      5a
                                               b Qualified dividends . . . . . . . . . .                  5b
                               6   Royalties . . . . . . . . . . . . . . . . . . . . . . . . .                                              .       6
                               7   Net short-term capital gain (loss) (attach Schedule D (Form 1120S)) . . . . . . .                        .       7
                               8 a Net long-term capital gain (loss) (attach Schedule D (Form 1120S)) . . . . . . .                         .      8a
                                 b Collectibles (28%) gain (loss) . . . . . . . . . . .                   8b
                                 c Unrecaptured section 1250 gain (attach statement) . . . .              8c
                               9   Net section 1231 gain (loss) (attach Form 4797) . . . . . . . . . . . . .                                .      9
                              10   Other income (loss) (see instructions) . . Type a                                                               10
                              11   Section 179 deduction (attach Form 4562) . . . . . . . . . . . . . . .                                   .      11
       Deductions




                              12a Charitable contributions . . . . . . . . . . . . . . . . . . . .                                          .     12a
                                 b Investment interest expense . . . . . . . . . . . . . . . . . . .                                        .     12b
                                 c Section 59(e)(2) expenditures (1) Type a                                          (2) Amount a                 12c(2)
                                 d Other deductions (see instructions) . . .           Type a                                                     12d
                              13a Low-income housing credit (section 42(j)(5)) . . . . . . . . . . . . . .                                  .     13a
                                 b Low-income housing credit (other) . . . . . . . . . . . . . . . . .                                      .     13b
       Credits




                                 c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable) .           .     13c
                                 d Other rental real estate credits (see instructions) Type a                                                     13d
                                 e Other rental credits (see instructions) . . . Type a                                                           13e
                                f     Biofuel producer credit (attach Form 6478)    .   . . . . . . . . . . . . . .                               13f
                                g     Other credits (see instructions) . . . .      .   Type a FORM 8846 CREDIT FOR EMPL SOC SEC/MEDICARE TAXES   13g          14,757.
                              14a     Name of country or U.S. possession a
                                b Gross income from all sources . . . . . . . . . . . . . . . .                                     .   .   .     14b
                                c Gross income sourced at shareholder level . . . . . . . . . . . .                                 .   .   .     14c
                                  Foreign gross income sourced at corporate level
                                d Passive category      . . . . . . . . . . . . . . . . . . . .                                     .   .   .     14d
       Foreign Transactions




                                e General category      . . . . . . . . . . . . . . . . . . . .                                     .   .   .     14e
                                f Other (attach statement) . . . . . . . . . . . . . . . . . .                                      .   .   .     14f
                                  Deductions allocated and apportioned at shareholder level
                                g Interest expense . . . . . . . . . . . . . . . . . . . . .                                        .   .   .     14g
                                h Other . . . . . . . . . . . . . . . . . . . . . . . .                                             .   .   .     14h
                                  Deductions allocated and apportioned at corporate level to foreign source income
                                i Passive category      . . . . . . . . . . . . . . . . . . . .                                     .   .   .      14i
                                j General category      . . . . . . . . . . . . . . . . . . . .                                     .   .   .      14j
                                k Other (attach statement) . . . . . . . . . . . . . . . . . .                                      .   .   .     14k
                                  Other information
                                l Total foreign taxes (check one): a       Paid         Accrued . . . . . . .                       .   .   .      14l
                                m Reduction in taxes available for credit (attach statement) . . . . . . . .                        .   .   .     14m
                                n Other foreign tax information (attach statement)
                              15a Post-1986 depreciation adjustment . . . . . . . . . . . . . . .                                   .   .   .     15a             -707.
 Minimum Tax
 (AMT) Items




                                b Adjusted gain or loss . . . . . . . . . . . . . . . . . . .                                       .   .   .     15b
  Alternative




                                c Depletion (other than oil and gas)    . . . . . . . . . . . . . . .                               .   .   .     15c
                                d Oil, gas, and geothermal properties—gross income . . . . . . . . . .                              .   .   .     15d
                                e Oil, gas, and geothermal properties—deductions . . . . . . . . . . .                              .   .   .     15e
                                f Other AMT items (attach statement) . . . . . . . . . . . . . . .                                  .   .   .     15f
 Items Affecting




                              16a Tax-exempt interest income . . . . . . . . . . . . . . . . .                                      .   .   .     16a
   Shareholder




                                b Other tax-exempt income . . . . . . . . . . . . . . . . . .                                       .   .   .     16b
      Basis




                                c Nondeductible expenses . . . . . . . . . . . . . . . . . .                                        .   .   .     16c          14,757.
                                d Distributions (attach statement if required) (see instructions) . . . . . . .                     .   .   .     16d
                                e Repayment of loans from shareholders . . . . . . . . . . . . . .                                  .   .   .     16e
                                                                               REV 12/26/17 PRO                                                               Form 1120S (2017)


                                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                                    Description: Main Document , Page 38 of 71
Form 1120S (2017)                                                                                                                                                                         Page   4
Schedule K
  ciliation Information               Shareholders’ Pro Rata Share Items (continued)                                                                                  Total amount
                             17a    Investment income . . . . . . . . . . . . . . .                                .      .     .   .   .    .   .   .         17a
               Other


                               b    Investment expenses . . . . . . . . . . . . . .                                .      .     .   .   .    .   .   .         17b
                               c    Dividend distributions paid from accumulated earnings and profits              .      .     .   .   .    .   .   .         17c
                               d    Other items and amounts (attach statement)
  Recon-




                             18     Income/loss reconciliation. Combine the amounts on lines 1 through 10 in the far right
                                    column. From the result, subtract the sum of the amounts on lines 11 through 12d and 14l                                   18               5,922.
Schedule L                            Balance Sheets per Books                                    Beginning of tax year                                         End of tax year
                                                 Assets                                     (a)                           (b)                            (c)                        (d)
  1                       Cash . . . . . . . . . . . . .                                                               -47,130.                                                   -42,497.
  2a                      Trade notes and accounts receivable . . .
    b                     Less allowance for bad debts . . . . . .                 (                       )                                 (                        )
  3                       Inventories     . . . . . . . . . . .                                                                         0.                                            3,200.
  4                       U.S. government obligations . . . . . .
  5                       Tax-exempt securities (see instructions) . .
  6                       Other current assets (attach statement) Ln
                                                                  . . 6 . St                                                        522.                                                  522.
  7                       Loans to shareholders . . . . . . . .
  8                       Mortgage and real estate loans . . . . .
  9                       Other investments (attach statement) . . .
 10a                      Buildings and other depreciable assets . . .                   140,055.                                                    140,055.
    b                     Less accumulated depreciation . . . . .                  (     100,840. )                       39,215. (                  103,668. )                     36,387.
 11a                      Depletable assets . . . . . . . . .
    b                     Less accumulated depletion . . . . . .                   (                       )                                 (                        )
 12                       Land (net of any amortization) . . . . . .
 13a                      Intangible assets (amortizable only) . . . .
    b                     Less accumulated amortization . . . . .                  (                       )                                 (                        )
 14                       Other assets (attach statement) . . . . .
 15                       Total assets . . . . . . . . . . .                                                              -7,393.                                                   -2,388.
                                 Liabilities and Shareholders’ Equity
 16                       Accounts payable . . . . . . . . .                                                           105,120.                                                     85,156.
 17                       Mortgages, notes, bonds payable in less than 1 year                                                                                                          -65.
 18                       Other current liabilities (attach statement)Ln. 18. St                                          27,984.                                                   34,604.
 19                       Loans from shareholders . . . . . . .
 20                       Mortgages, notes, bonds payable in 1 year or more                                               38,149.                                                   11,768.
 21                       Other liabilities (attach statement) Ln. 21 . .St.                                              80,858.                                                   20,451.
 22                       Capital stock . . . . . . . . . . .
 23                       Additional paid-in capital . . . . . . .
 24                       Retained earnings . . . . . . . . .                                                          -18,537.                                                   -27,372.
 25                       Adjustments to shareholders’ equity (attach statement)
 26                       Less cost of treasury stock . . . . . .                                              (       240,967. )                                         (       126,930. )
 27                       Total liabilities and shareholders’ equity      . .                                           -7,393.                                                     -2,388.
                                                                                       REV 12/26/17 PRO                                                                       Form 1120S (2017)




                                   Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                                  Description: Main Document , Page 39 of 71
Form 1120S (2017)                                                                                                                                                               Page   5
Schedule M-1                  Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                              Note: The corporation may be required to file Schedule M-3 (see instructions)
  1       Net income (loss) per books                 .   .   .   .   .   .          -8,835. 5 Income recorded on books this year not included
  2       Income included on Schedule K, lines 1, 2, 3c, 4,                                             on Schedule K, lines 1 through 10 (itemize):
          5a, 6, 7, 8a, 9, and 10, not recorded on books this                                         a Tax-exempt interest $
          year (itemize)
  3       Expenses recorded on books this year not                                                  6 Deductions included on Schedule K,
          included on Schedule K, lines 1 through 12 and                                                lines 1 through 12 and 14l, not charged
          14l (itemize):                                                                                against book income this year (itemize):
      a   Depreciation $                                                                              a Depreciation $
      b   Travel and entertainment $
          PAYROLL TAXES FOR EMPLOYER TAX ON TIPS CREDIT           14,757.            14,757. 7 Add lines 5 and 6 . . . . .
  4       Add lines 1 through 3              .   .    .   .   .   .   .   .           5,922. 8 Income (loss) (Schedule K, line 18). Line 4 less line 7                      5,922.
Schedule M-2                  Analysis of Accumulated Adjustments Account, Other Adjustments Account, and Shareholders’
                              Undistributed Taxable Income Previously Taxed (see instructions)
                                                                                  (a) Accumulated                 (b) Other adjustments                 (c) Shareholders’ undistributed
                                                                                adjustments account                      account                       taxable income previously taxed

  1       Balance at beginning of tax year . . . . .                                     -18,537.
  2       Ordinary income from page 1, line 21 . . .                                       5,922.
  3       Other additions . . . . . . . . . .
  4       Loss from page 1, line 21 . . . . . . .                           (                      )
  5                           PAYROLL TAXES FOR
          Other reductions . . . . . . . . . .  EMPLOYER TAX ON TIPS CREDIT (              14,757. ) (                                           )
  6       Combine lines 1 through 5 . . . . . . .                                        -27,372.
  7       Distributions other than dividend distributions
  8       Balance at end of tax year. Subtract line 7 from line 6                        -27,372.
                                                                                REV 12/26/17 PRO                                                                  Form 1120S (2017)




                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                    Description: Main Document , Page 40 of 71
Form       1125-A                                                        Cost of Goods Sold
(Rev. October 2016)                                                                                                                                                OMB No. 1545-0123
                                                a
                                              Attach to Form 1120, 1120-C, 1120-F, 1120S, 1065, or 1065-B.
Department of the Treasury        a Information about Form 1125-A and its instructions is at www.irs.gov/form1125a.
Internal Revenue Service
Name                                                                                                                                                   Employer identification number
EIGHT ZERO EIGHT OF WESTERN NY, INC.                                                                                                                   XX-XXXXXXX
   1       Inventory at beginning of year   .       .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           1                             0
   2       Purchases . . . . . .            .       .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           2                       478,129
   3       Cost of labor . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                   3
   4       Additional section 263A costs (attach schedule) . . . . . . . . . . . . . . . .                                                     4
   5       Other costs (attach schedule) . . . . Operating
                                                        . . . . . Expenses:Credit
                                                                   . . . . . . . . Card
                                                                                   . . . F.                                                    5                        41,592
   6       Total. Add lines 1 through 5 .   .       .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           6                       519,721
   7       Inventory at end of year . .     .       .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           7                         3,200
   8       Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
           appropriate line of your tax return. See instructions . . . . . . . . . . . . . . .                                                 8                       516,521
   9a      Check all methods used for valuing closing inventory:
            (i)  Cost
            (ii) Lower of cost or market
           (iii) Other (Specify method used and attach explanation.) a
    b      Check if there was a writedown of subnormal goods   . . .                     .   .   .   .   .   .   .   .   .   .     .   .   .       .   .   .   .   .    .    a

    c      Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970)                                .   .   .   .   .    .    a

    d      If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
           under LIFO . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              9d
    e      If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructions .                            .           Yes       No
       f   Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If “Yes,”
           attach explanation  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                               Yes       No


Section references are to the Internal                             Under this accounting method, inventory                       ending on or after December 31, 2000, has
Revenue Code unless otherwise noted.                            costs for raw materials purchased for use                        average annual gross receipts of $10
                                                                in producing finished goods and                                  million or less for the 3 prior tax years, (b)
General Instructions                                            merchandise purchased for resale are                             whose principal business activity is not an
                                                                deductible in the year the finished goods or                     ineligible activity, and (c) whose business is
Purpose of Form                                                 merchandise are sold (but not before the                         not a tax shelter (as defined in section 448
Use Form 1125-A to calculate and deduct                         year you paid for the raw materials or                           (d)(3)). See Rev. Proc. 2002-28, 2002-18
cost of goods sold for certain entities.                        merchandise, if you are also using the cash                      I.R.B. 815.
                                                                method).                                                         Uniform capitalization rules. The uniform
Who Must File
                                                                   If you account for inventoriable items in                     capitalization rules of section 263A
Filers of Form 1120, 1120-C, 1120-F,
                                                                the same manner as materials and supplies                        generally require you to capitalize, or
1120S, 1065, or 1065-B, must complete
                                                                that are not incidental, you can currently                       include in inventory, certain costs incurred
and attach Form 1125-A if the applicable
                                                                deduct expenditures for direct labor and all                     in connection with the following.
entity reports a deduction for cost of goods
                                                                indirect costs that would otherwise be                           • The production of real property and
sold.
                                                                included in inventory costs. See the                             tangible personal property held in inventory
Inventories                                                     instructions for lines 2 and 7.                                  or held for sale in the ordinary course of
Generally, inventories are required at the                         For additional guidance on this method                        business.
beginning and end of each tax year if the                       of accounting, see Pub. 538, Accounting                          • Real property or personal property
production, purchase, or sale of                                Periods and Methods. For guidance on                             (tangible and intangible) acquired for resale.
merchandise is an income-producing                              adopting or changing to this method of
                                                                                                                                 • The production of real property and
factor. See Regulations section 1.471-1. If                     accounting, see Form 3115, Application for
                                                                                                                                 tangible personal property by a corporation
inventories are required, you generally                         Change in Accounting Method, and its
                                                                                                                                 for use in its trade or business or in an
must use an accrual method of accounting                        instructions.
                                                                                                                                 activity engaged in for profit.
for sales and purchases of inventory items.                        Qualifying taxpayer. A qualifying
                                                                                                                                    See the discussion on section 263A
Exception for certain taxpayers. If you                         taxpayer is a taxpayer that, (a) for each
                                                                                                                                 uniform capitalization rules in the
are a qualifying taxpayer or a qualifying                       prior tax year ending after December 16,
                                                                                                                                 instructions for your tax return before
small business taxpayer (defined below),                        1998, has average annual gross receipts of
                                                                                                                                 completing Form 1125-A. Also see
you can adopt or change your accounting                         $1 million or less for the 3 prior tax years,
                                                                                                                                 Regulations sections 1.263A-1 through
method to account for inventoriable items                       and (b) its business is not a tax shelter (as
                                                                                                                                 1.263A-3. See Regulations section
in the same manner as materials and                             defined in section 448(d)(3)). See Rev.
                                                                                                                                 1.263A-4 for rules for property produced in
supplies that are not incidental.                               Proc. 2001-10, 2001-2 I.R.B. 272.
                                                                                                                                 a farming business.
                                                                   Qualifying small business taxpayer. A
                                                                qualifying small business taxpayer is a
                                                                taxpayer that, (a) for each prior tax year




For Paperwork Reduction Act Notice, see instructions. BAA                                                                         REV 11/13/17 PRO         Form 1125-A (Rev. 10-2016)
                   Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                  Description: Main Document , Page 41 of 71
Form   1125-E                                           Compensation of Officers
(Rev. October 2016)                                                                                                                                   OMB No. 1545-0123
                                            a
                                          Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 1120S.
Department of the Treasury
                              a Information about Form 1125-E and its separate instructions is at www.irs.gov/form1125e.
Internal Revenue Service
Name                                                                                                                                        Employer identification number
EIGHT ZERO EIGHT OF WESTERN NY, INC.                                                                                                        XX-XXXXXXX
Note: Complete Form 1125-E only if total receipts are $500,000 or more. See instructions for definition of total receipts.

                                                             (b) Social security number         (c) Percent of        Percent of stock owned             (f) Amount of
                      (a) Name of officer                                                     time devoted to
                                                                  (see instructions)               business       (d) Common        (e) Preferred        compensation



   1 Sherri Andrzewski                                      0127                                      100 %                100 %               0%             74,750.

                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %

   2     Total compensation of officers .       .   .   .    .   .   .   .   .   .   .    .   .   .   .   .   .   .    .    .   .   .   .      2               74,750.

   3     Compensation of officers claimed on Form 1125-A or elsewhere on return                           .   .   .    .    .   .   .   .      3

   4     Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
         appropriate line of your tax return . . . . . . . . . . . . . . . . . . . . . .                                                       4               74,750.
For Paperwork Reduction Act Notice, see separate instructions. BAA                                                          REV 11/13/17 PRO    Form 1125-E (Rev. 10-2016)




                   Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                  Description: Main Document , Page 42 of 71
                             Credit for Employer Social Security and Medicare Taxes
       8846
                                                                                                                       OMB No. 1545-0123
Form

Department of the Treasury
                                          Paid on Certain Employee Tips
                                                      a Attach to your tax return.
                                                                                                                         2017
                                                                                                                       Attachment
Internal Revenue Service                a Go to www.irs.gov/Form8846 for the latest information.                       Sequence No. 98
Name(s) shown on return                                                                                        Identifying number
EIGHT ZERO EIGHT OF WESTERN NY, INC.                                                                           208892240
Note: Claim this credit only for employer social security and Medicare taxes paid by a food or beverage establishment
where tipping is customary for providing food or beverages. See the instructions for line 1.


  1     Tips received by employees for services on which you paid or incurred employer social
        security and Medicare taxes during the tax year (see instructions) . . . . . . . .                     1              192,938.

  2     Tips not subject to the credit provisions (see instructions) . . . . . . . . . . .                     2                         30.

  3     Creditable tips. Subtract line 2 from line 1 . . . . . . . . . . . . . . . . .                         3              192,908.

  4     Multiply line 3 by 7.65% (0.0765). If you had any tipped employees whose wages
        (including tips) exceeded $127,200, see instructions and check here . . . . . a                        4               14,757.

  5     Credit for employer social security and Medicare taxes paid on certain employee tips
        from partnerships and S corporations . . . . . . . . . . . . . . . . . .                               5

  6     Add lines 4 and 5. Partnerships and S corporations, report this amount on Schedule K.
        All others, report this amount on Form 3800, Part III, line 4f . . . . . . . . . .                     6               14,757.
For Paperwork Reduction Act Notice, see instructions. BAA                                   REV 08/29/18 PRO              Form 8846 (2017)




                  Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                                 Description: Main Document , Page 43 of 71
    Form 1120S                              Other Assets                           2017
    Schedule L

Name                                                                          Employer ID Number
EIGHT ZERO EIGHT OF WESTERN NY, INC.                                          XX-XXXXXXX


                                                               Beginning of        End of
 Other Current Assets:                                           tax year         tax year

 Employee Withholding Accrual:Miscellaneous Employee Withhol           522.              522.




 Total to Form 1120S, Schedule L, line 6                               522.              522.

                                                               Beginning of        End of
 Other Investments:                                              tax year         tax year




 Total to Form 1120S, Schedule L, line 9

                                                               Beginning of        End of
 Other Assets:                                                   tax year         tax year




 Total to Form 1120S, Schedule L, line 14

           Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
SPSW1601.SCR 09/18/17

                          Description: Main Document , Page 44 of 71
    Form 1120S                              Other Liabilities                          2017
    Schedule L                and Adjustments to Shareholders’ Equity

Name                                                                              Employer ID Number
EIGHT ZERO EIGHT OF WESTERN NY, INC.                                              XX-XXXXXXX


                                                                 Beginning of          End of
 Other Current Liabilities:                                        tax year           tax year

 M&T LOC                                                                24,990.         24,321.
 SALES TAX PAYABLE                                                       2,994.         10,283.




 Total to Form 1120S, Schedule L, line 18                               27,984.         34,604.

                                                                 Beginning of          End of
 Other Liabilities:                                                tax year           tax year

 BIZ-FI PRINCIPLE                                                       80,858.         20,451.




 Total to Form 1120S, Schedule L, line 21                               80,858.         20,451.

                                                                 Beginning of          End of
 Adjustments to Shareholders’ Equity:                              tax year           tax year




 Total to Form 1120S, Schedule L, line 25

SPSW1701.SCR 09/18/17

           Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                          Description: Main Document , Page 45 of 71
EIGHT ZERO EIGHT OF WESTERN NY, INC.                                 XX-XXXXXXX             1



Additional information from your 2017 US Form 1120S: Income Tax Return for S Corp

Form 1120S: S-Corporation Tax Return
Other Income                                                          Continuation Statement
                         Description                                  Amount
NET SALES:REFUND                                                                        -274.
INTEREST EARNED                                                                            1.
                                                   Total                                -273.

Form 1120S: S-Corporation Tax Return
Other Deductions                                                      Continuation Statement
                         Description                                  Amount
AUTOMOBILE AND TRUCK EXPENSE                                                           2,755.
BANK CHARGES                                                                          34,324.
INSURANCE                                                                              5,947.
LAUNDRY AND CLEANING                                                                  21,960.
LEGAL AND PROFESSIONAL                                                                16,210.
OFFICE EXPENSE                                                                         3,220.
SUPPLIES                                                                               2,401.
TRAVEL                                                                                   396.
UTILITIES                                                                             24,713.
OPERATING EXPENSES:CHARITABLE DONATIONS                                                  200.
OPERATING EXPENSES:PAYROLL PROCESSING FEE                                             13,540.
                                                   Total                             125,666.




            Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
                           Description: Main Document , Page 46 of 71
10:51 AM                                         Eight Zero Eight of WNY INC.
02/20/19                                                  Profit & Loss
Accrual Basis                                                January 2019

                                                                         Jan 19               % of Income
                Ordinary Income/Expense
                    Income
                      4060 · Sales
                         4050 · Net Taxable Sales                           95,000.46                 100.0%

                      Total 4060 · Sales                                          95,000.46                 100.0%

                    Total Income                                                  95,000.46                 100.0%

                    Cost of Goods Sold
                      6000 · Food Purchases
                        6017 · Schneiders                                   12,758.31                 13.4%
                        6074 · Tarantino                                     3,200.77                  3.4%
                        6077 · Latina Food Service                           2,757.99                  2.9%
                        6005 · Guercio                                       2,320.15                  2.4%
                        6004 · Garden Valley                                 1,448.90                  1.5%
                        6009 · Lee Oriental                                    816.00                  0.9%
                        6473 · JFC International                               686.23                  0.7%
                        6071 · Hudson Valley Foie Gra                          429.44                  0.5%
                        6084 · Ni Hoowa Supermarket                             37.58                  0.0%

                      Total 6000 · Food Purchases                                 24,455.37                    25.7%

                      6500 · Beverages
                        6529 · Southern Glazer's                             2,867.01                  3.0%
                        6504 · Empire                                        2,324.01                  2.4%
                        6515 · Certo                                           722.55                  0.8%
                        6534 · Tri Vin Imports                                 546.50                  0.6%
                        6510 · Try It Distributing                             364.74                  0.4%
                        6532 · T. Edwards                                      360.00                  0.4%
                        6518 · Irish Carbonic                                  229.80                  0.2%
                        6539 · McCullagh Coffee                                149.50                  0.2%
                        6528 · Opici                                           104.00                  0.1%
                        6524 · Martin Scott                                     20.00                  0.0%

                      Total 6500 · Beverages                                       7,688.11                    8.1%

                    Total COGS                                                    32,143.48                    33.8%

                  Gross Profit                                                    62,856.98                    66.2%

                    Expense
                      8100 · Payroll
                        8129 · Employee Earnings
                          8127 · Hourly Earnings (Paychex)           28,582.63                30.1%
                          8126 · Salary                               8,495.00                 8.9%
                          8130 · Overtime                             2,045.73                 2.2%
                          8133 · Bonus                                   80.00                 0.1%

                         Total 8129 · Employee Earnings                     39,203.36                 41.3%

                         8110 · Employer Payroll Taxes                       5,363.35                  5.6%

                Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                 Page 1
                               Description: Main Document , Page 47 of 71
10:51 AM                                         Eight Zero Eight of WNY INC.
02/20/19                                                  Profit & Loss
Accrual Basis                                                 January 2019

                                                                         Jan 19               % of Income
                      Total 8100 · Payroll                                        44,566.71                  46.9%

                      5001 · Operating Expenses
                        5000 · Credit Card Fees                              3,270.65                 3.4%
                        6600 · Utilities
                          6630 · Electric                               834.95                 0.9%
                          6640 · Gas                                    618.31                 0.7%
                          6655 · Wireless                               300.56                 0.3%
                          6620 · Internet                               167.04                 0.2%
                          5010 · Music                                  134.73                 0.1%

                        Total 6600 · Utilities                               2,055.59                 2.2%

                        6676 · Legal and professional                        2,000.00                 2.1%
                        8145 · Payroll Processing Fee                        1,368.93                 1.4%
                        5132 · Laundry                                         916.32                 1.0%
                        5340 · Janitorial and Cleaning                         269.54                 0.3%
                        5310 · Supplies                                        210.00                 0.2%
                        5020 · Monthly Bank Charges                            200.28                 0.2%
                        5330 · Office Expense                                   69.14                 0.1%

                      Total 5001 · Operating Expenses                             10,360.45                  10.9%

                      7001 · Rents
                        7005 · Building Rent                                 4,865.00                 5.1%
                        7040 · Ice Machine (Reite-Way Inc.)                    151.16                 0.2%

                      Total 7001 · Rents                                           5,016.16                  5.3%

                      6950 · Employee benefit programs
                        6310 · Workers Comp                                  1,016.01                 1.1%

                      Total 6950 · Employee benefit programs                       1,016.01                  1.1%

                      6300 · Insurance Expense
                        6304 · Business Liability Insurance                   635.80                  0.7%

                      Total 6300 · Insurance Expense                                635.80                   0.7%

                      6900 · Advertising
                        6920 · Purchased Advertising                          320.05                  0.3%

                      Total 6900 · Advertising                                      320.05                   0.3%

                      6800 · Repairs and Maintenance                                251.26                   0.3%
                      7050 · Taxes and licenses
                        6150 · Licenses and Permits                           131.75                  0.1%

                      Total 7050 · Taxes and licenses                               131.75                   0.1%

                    Total Expense                                                 62,298.19                  65.6%

                Net Ordinary Income                                                 558.79                   0.6%


                Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                               Page 2
                               Description: Main Document , Page 48 of 71
10:51 AM                                       Eight Zero Eight of WNY INC.
02/20/19                                             Profit & Loss
Accrual Basis                                          January 2019

                                                                  Jan 19             % of Income
                  Other Income/Expense
                    Other Income
                      9025 · Interest Earned                                  0.03                 0.0%

                    Total Other Income                                        0.03                 0.0%

                  Net Other Income                                            0.03                 0.0%

                Net Income                                                 558.82                  0.6%




                 Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                   Page 3
                                Description: Main Document , Page 49 of 71
Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,
               Description: Main Document , Page 50 of 71
8:14 PM                                                        Eight Zero Eight of WNY INC.
07/06/18                                                       P&L Detail Transactions
Accrual Basis                                                        March through May 2018

                       Date          Num            Name                       Memo                        Debit          Credit          Balance
                40050 · Net Sales
                   4015 · Non Taxable Sales
                   03/06/2018     jmd 07...                 Wine & Food Society (first tuesday of month)                       624.00           624.00
                   04/03/2018     jmd 07...                 Wine & Food Society (first tuesday of month)                       624.00         1,248.00
                   04/11/2018     jmd 07...                 Charlie Banta Opera Dinner                                       2,610.00         3,858.00
                   05/01/2018     jmd 07...                 Wine & Food Society (first tuesday of month)                       520.00         4,378.00

                   Total 4015 · Non Taxable Sales                                                                  0.00      4,378.00         4,378.00

                   9050 · Refund
                   03/31/2018      scs 04...                                                                   109.84                          -109.84
                   04/01/2018      scs 04...                CLOSED                                               0.00                          -109.84
                   04/02/2018      scs 04...                CLOSED                                               0.00                          -109.84
                   04/04/2018      scs 04...                                                                    50.00                          -159.84
                   04/05/2018      scs 04...                                                                     0.00                          -159.84
                   04/09/2018      scs 04...                CLOSED                                               0.00                          -159.84

                   Total 9050 · Refund                                                                         159.84              0.00        -159.84

                   40050 · Net Sales - Other
                   03/01/2018      scs 03...                                                                                 5,231.75         5,231.75
                   03/02/2018      scs 03...                                                                                 5,018.40        10,250.15
                   03/03/2018      scs 03...                                                                                 5,826.16        16,076.31
                   03/04/2018      scs 03...                CLOSED WEEKLY                                          0.00                      16,076.31
                   03/05/2018      scs 03...                                                                                 3,232.67        19,308.98
                   03/06/2018      scs 03...                                                                                 3,842.38        23,151.36
                   03/07/2018      scs 03...                                                                                 4,761.43        27,912.79
                   03/08/2018      scs 03...                                                                                 5,197.37        33,110.16
                   03/09/2018      scs 03...                                                                                 7,199.66        40,309.82
                   03/10/2018      scs 03...                                                                                 5,454.74        45,764.56
                   03/11/2018      scs 03...                CLOSED                                                 0.00                      45,764.56
                   03/12/2018      scs 03...                                                                                 3,541.15        49,305.71
                   03/13/2018      scs 03...                                                                                 3,129.07        52,434.78
                   03/14/2018      scs 03...                                                                                 2,687.50        55,122.28
                   03/15/2018      scs 03...                                                                                 4,307.70        59,429.98
                   03/16/2018      scs 03...                                                                                 5,527.65        64,957.63
                   03/17/2018      scs 03...                                                                                 4,027.04        68,984.67
                   03/18/2018      scs 03...                CLOSED WEEKLY                                          0.00                      68,984.67
                   03/19/2018      scs 03...                                                                                 3,206.71        72,191.38
                   03/20/2018      scs 03...                                                                                 3,430.00        75,621.38
                   03/21/2018      scs 03...                                                                                 3,692.49        79,313.87
                   03/22/2018      scs 03...                                                                                 4,207.94        83,521.81
                   03/23/2018      scs 03...                                                                                 7,010.06        90,531.87
                   03/24/2018      scs 03...                                                                                 4,899.72        95,431.59
                   03/25/2018      scs 03...                CLOSED WEEKLY                                          0.00                      95,431.59
                   03/26/2018      scs 03...                                                                                 3,952.82        99,384.41
                   03/27/2018      scs 03...                                                                                 4,156.23       103,540.64
                   03/28/2018      scs 03...                                                                                 4,381.82       107,922.46
                   03/29/2018      scs 03...                                                                                 3,687.12       111,609.58
                   03/30/2018      scs 04...                                                                                 6,908.86       118,518.44
                   03/31/2018      scs 04...                                                                                 5,606.43       124,124.87
                   04/01/2018      scs 04...                CLOSED                                                 0.00                     124,124.87
                   04/02/2018      scs 04...                CLOSED                                                 0.00                     124,124.87
                                         Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                          Page 1
                                                        Description: Main Document , Page 51 of 71
8:14 PM                                                Eight Zero Eight of WNY INC.
07/06/18                                               P&L Detail Transactions
Accrual Basis                                                March through May 2018

                    Date      Num        Name                         Memo            Debit          Credit        Balance
                04/03/2018   scs 04...                                                                  4,469.89     128,594.76
                04/04/2018   scs 04...                                                                  4,382.48     132,977.24
                04/05/2018   scs 04...                                                                  4,113.91     137,091.15
                04/06/2018   scs 04...                                                                  6,528.87     143,620.02
                04/07/2018   scs 04...                                                                  7,211.45     150,831.47
                04/08/2018   scs 04...              CLOSED                                    0.00                   150,831.47
                04/09/2018   scs 04...              CLOSED                                    0.00                   150,831.47
                04/10/2018   scs 04...                                                                  3,624.67     154,456.14
                04/11/2018   scs 04...                                                                  3,806.15     158,262.29
                04/12/2018   scs 04...                                                                  4,779.12     163,041.41
                04/13/2018   scs 04...                                                                  6,509.26     169,550.67
                04/14/2018   scs 04...                                                                  3,361.35     172,912.02
                04/15/2018   scs 04...              CLOSED                                    0.00                   172,912.02
                04/16/2018   scs 04...                                                                  3,475.70     176,387.72
                04/17/2018   scs 04...                                                                  6,561.13     182,948.85
                04/18/2018   scs 04...                                                                  5,347.22     188,296.07
                04/19/2018   scs 04...                                                                  4,179.95     192,476.02
                04/20/2018   scs 04...                                                                  6,545.06     199,021.08
                04/21/2018   scs 04...                                                                  6,529.87     205,550.95
                04/22/2018   scs 04...              CLOSED                                    0.00                   205,550.95
                04/23/2018   scs 04...                                                                  2,745.03     208,295.98
                04/24/2018   scs 04...                                                                  4,708.36     213,004.34
                04/25/2018   scs 04...                                                                  4,926.27     217,930.61
                04/26/2018   scs 04...                                                                  4,800.37     222,730.98
                04/27/2018   scs 04...                                                                  6,842.38     229,573.36
                04/28/2018   scs 05...                                                                  6,513.69     236,087.05
                04/29/2018   scs 04...              CLOSED                                    0.00                   236,087.05
                04/30/2018   jmd 05...                                                                  3,629.72     239,716.77
                05/01/2018   scs 05...                                                                  3,915.46     243,632.23
                05/02/2018   scs 05...                                                                  4,320.90     247,953.13
                05/03/2018   scs 04...                                                                  4,067.97     252,021.10
                05/04/2018   scs 05...                                                                  5,845.81     257,866.91
                05/05/2018   scs 05...                                                                  5,602.71     263,469.62
                05/06/2018   scs 05...              CLOSED                                    0.00                   263,469.62
                05/07/2018   scs 05...                                                                  3,128.59     266,598.21
                05/08/2018   scs 05...                                                                  4,577.39     271,175.60
                05/09/2018   scs 05...                                                                  3,724.77     274,900.37
                05/10/2018   scs 05...                                                                  3,766.38     278,666.75
                05/11/2018   scs 05...                                                                  6,385.22     285,051.97
                05/12/2018   scs 05...                                                                  4,847.13     289,899.10
                05/13/2018   scs 05...              CLOSED                                    0.00                   289,899.10
                05/14/2018   scs 05...              CLOSED                                    0.00                   289,899.10
                05/15/2018   scs 05...                                                                  5,288.86     295,187.96
                05/15/2018   jmd 07...              Dr. Kohl/John Sanderson                             2,494.00     297,681.96
                05/16/2018   scs 05...                                                                  3,527.71     301,209.67
                05/17/2018   scs 05...                                                                  3,932.43     305,142.10
                05/18/2018   jmd 05...                                                                  6,566.41     311,708.51
                05/19/2018   scs 05...                                                                  6,446.41     318,154.92
                05/20/2018   scs 05...              CLOSED                                    0.00                   318,154.92
                05/21/2018   scs 05...                                                                  4,427.75     322,582.67
                05/22/2018   jmd 06...                                                                  4,458.21     327,040.88
                05/23/2018   jmd 06...                                                                  3,145.79     330,186.67
                                 Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                           Page 2
                                                Description: Main Document , Page 52 of 71
8:14 PM                                                                       Eight Zero Eight of WNY INC.
07/06/18                                                                       P&L Detail Transactions
Accrual Basis                                                                        March through May 2018

                        Date          Num                 Name                             Memo               Debit          Credit           Balance
                   05/24/2018       jmd 06...                                                                                   3,959.22        334,145.89
                   05/25/2018       jmd 06...                                                                                   5,787.49        339,933.38
                   05/26/2018       jmd 06...                                                                                   4,971.27        344,904.65
                   05/27/2018       jmd 06...                               CLOSED                                    0.00                      344,904.65
                   05/28/2018       jmd 06...                               CLOSED                                    0.00                      344,904.65
                   05/29/2018       jmd 06...                                                                                   3,516.86        348,421.51
                   05/30/2018       jmd 06...                                                                                   3,458.51        351,880.02
                   05/31/2018       jmd 06...                               MONTHLY                                             3,355.57        355,235.59

                   Total 40050 · Net Sales - Other                                                                    0.00    355,235.59        355,235.59

                Total 40050 · Net Sales                                                                           159.84      359,613.59        359,453.75

                4011 · Room Charge
                   05/15/2018    scs 05...                                  room charge                                               50.00          50.00
                   05/18/2018    jmd 05...                                  room charge                                               50.00         100.00

                Total 4011 · Room Charge                                                                              0.00        100.00            100.00

                6000 · Food Purchases
                   6001 · American Caviar
                   05/30/2018      19009...       American Caviar           1900936389                            185.25                           -185.25

                   Total 6001 · American Caviar                                                                   185.25               0.00        -185.25

                   6003 · Fortune Fish Company
                   03/01/2018      895667   Fortune Fish Co.                895667                                 780.37                           -780.37
                   03/06/2018      902446   Fortune Fish Co.                902446                                 771.81                         -1,552.18
                   03/08/2018      905829   Fortune Fish Co.                905829                                 800.99                         -2,353.17
                   03/13/2018      912771   Fortune Fish Co.                912771                                 884.53                         -3,237.70
                   03/19/2018      921607   Fortune Fish Co.                921607                                 824.04                         -4,061.74
                   03/22/2018      926831   Fortune Fish Co.                926831                                 726.80                         -4,788.54
                   03/26/2018      932086   Fortune Fish Co.                932086                                 855.64                         -5,644.18
                   03/29/2018      937326   Fortune Fish Co.                937326                                 637.79                         -6,281.97
                   04/02/2018      942456   Fortune Fish Co.                942456                               1,024.91                         -7,306.88
                   04/19/2018      969041   Fortune Fish Co.                969041                                 970.68                         -8,277.56
                   04/26/2018      980459   Fortune Fish Co.                980459                                 861.84                         -9,139.40
                   05/01/2018      987798   Fortune Fish Co.                987798                                 718.24                         -9,857.64
                   05/07/2018      997188   Fortune Fish Co.                997188                               1,021.53                        -10,879.17
                   05/10/2018      002994   Fortune Fish Co.                002994                                 946.03                        -11,825.20
                   05/17/2018      014243   Fortune Fish Co.                014243                                 668.36                        -12,493.56
                   05/24/2018      025645   Fortune Fish Co.                025645                                 610.97                        -13,104.53
                   05/29/2018      032196   Fortune Fish Co.                032196                               1,183.91                        -14,288.44
                   05/31/2018      036019   Fortune Fish Co.                036019                                 414.30                        -14,702.74

                   Total 6003 · Fortune Fish Company                                                            14,702.74              0.00      -14,702.74

                   6004 · Garden Valley
                   03/30/2018      NO IN...       Garden & Valley Isle...   NO INVOICE                            591.46                            -591.46
                   04/05/2018      10000...       Garden & Valley Isle...   10000631                              362.48                            -953.94
                   04/10/2018      10001...       Garden & Valley Isle...   10001276                              727.40                          -1,681.34
                   04/12/2018      10001...       Garden & Valley Isle...   10001948                              350.28                          -2,031.62
                   04/30/2018      NO IN...       Garden & Valley Isle...   NO INVOICE                            741.55                          -2,773.17

                                          Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                              Page 3
                                                         Description: Main Document , Page 53 of 71
8:14 PM                                                                  Eight Zero Eight of WNY INC.
07/06/18                                                                  P&L Detail Transactions
Accrual Basis                                                                     March through May 2018

                    Date          Num                Name                               Memo               Debit         Credit          Balance
                05/31/2018       10011...    Garden & Valley Isle...   10011259                                424.74                        -3,197.91

                Total 6004 · Garden Valley                                                                    3,197.91            0.00       -3,197.91

                6005 · Guercio
                03/01/2018       234703      Guercio and Sons          234703                                  265.90                          -265.90
                03/01/2018       234704      Guercio and Sons          234704                                  208.83                          -474.73
                03/03/2018       234521      Guercio and Sons          234521                                  321.00                          -795.73
                03/06/2018       235414      Guercio and Sons          235414                                  340.45                        -1,136.18
                03/06/2018       235415      Guercio and Sons          235415                                  259.18                        -1,395.36
                03/09/2018       235380      Guercio and Sons          235380                                  460.00                        -1,855.36
                03/09/2018       235379      Guercio and Sons          235379                                  236.53                        -2,091.89
                03/12/2018       235224      Guercio and Sons          235224                                  490.00                        -2,581.89
                03/14/2018       235834      Guercio and Sons          235834                                  388.11                        -2,970.00
                03/16/2018       235923      Guercio and Sons          235923                                  560.99                        -3,530.99
                03/19/2018       235715      Guercio and Sons          235715                                  195.00                        -3,725.99
                03/19/2018       235716      Guercio and Sons          235716                                  203.48                        -3,929.47
                03/21/2018       240085      Guercio and Sons          240085                                  259.25                        -4,188.72
                03/23/2018       244742      Guercio and Sons          244742                                  368.40                        -4,557.12
                03/26/2018       244623      Guercio and Sons          244623                                  203.97                        -4,761.09
                03/26/2018       244622      Guercio and Sons          244622                                  261.39                        -5,022.48
                03/28/2018       240237      Guercio and Sons          240237                                  148.00                        -5,170.48
                03/31/2018       240307      Guercio and Sons          240307                                  293.82                        -5,464.30
                03/31/2018       NO IN...    Guercio and Sons          NO INVOICE                              239.33                        -5,703.63
                04/01/2018       NO IN...    Guercio and Sons          NO INVOICE                              939.56                        -6,643.19
                04/01/2018       240418      Guercio and Sons          240418                                  239.33                        -6,882.52
                04/03/2018       240515      Guercio and Sons          240515                                  231.47                        -7,113.99
                04/07/2018       240971      Guercio and Sons          240971                                   81.99                        -7,195.98
                04/09/2018       NO IN...    Guercio and Sons          NO INVOICE                               85.84                        -7,281.82
                04/09/2018       241054      Guercio and Sons          241054                                  262.98                        -7,544.80
                04/10/2018       241104      Guercio and Sons          241104                                  164.65                        -7,709.45
                04/11/2018       208671      Guercio and Sons          208671                                  296.24                        -8,005.69
                04/12/2018       241373      Guercio and Sons          241373                                  256.05                        -8,261.74
                04/14/2018       241298      Guercio and Sons          241298                                  270.36                        -8,532.10
                04/17/2018       241819      Guercio and Sons          241819                                  320.39                        -8,852.49
                04/19/2018       245056      Guercio and Sons          245056                                  261.65                        -9,114.14
                04/19/2018       209438      Guercio and Sons          209438                                   15.00                        -9,129.14
                04/23/2018       244864      Guercio and Sons          244864                                  221.82                        -9,350.96
                04/25/2018       244988      Guercio and Sons          244988                                  338.84                        -9,689.80
                04/26/2018       209773      Guercio and Sons          209773                                  224.42                        -9,914.22
                04/27/2018       245423      Guercio and Sons          245423                                  253.52                       -10,167.74
                04/30/2018       245557      Guercio and Sons          245557                                   78.19                       -10,245.93
                05/02/2018       245267      Guercio and Sons          245267                                  152.57                       -10,398.50
                05/04/2018       245384      Guercio and Sons          245384                                  232.56                       -10,631.06
                05/07/2018       245931      Guercio and Sons          245931                                  118.70                       -10,749.76
                05/08/2018       256277      Guercio and Sons          256277                                  203.25                       -10,953.01
                05/08/2018       256278      Guercio and Sons          256278                                  146.07                       -11,099.08
                05/09/2018       247845      Guercio and Sons          247845                                  185.09                       -11,284.17
                05/11/2018       246244      Guercio and Sons          246244                                  159.06                       -11,443.23
                05/11/2018       256049      Guercio and Sons          256049                                  245.08                       -11,688.31
                05/15/2018       247949      Guercio and Sons          247949                                  323.13                       -12,011.44
                05/18/2018       247749      Guercio and Sons          247749                                  329.42                       -12,340.86

                                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                              Page 4
                                                    Description: Main Document , Page 54 of 71
8:14 PM                                                               Eight Zero Eight of WNY INC.
07/06/18                                                               P&L Detail Transactions
Accrual Basis                                                                March through May 2018

                     Date          Num              Name                           Memo               Debit         Credit          Balance
                05/21/2018       247634     Guercio and Sons        247634                                288.98                       -12,629.84
                05/24/2018       246102     Guercio and Sons        246102                                268.11                       -12,897.95
                05/26/2018       246439     Guercio and Sons        246439                                294.99                       -13,192.94
                05/31/2018       246775     Guercio and Sons        246775                                362.68                       -13,555.62

                Total 6005 · Guercio                                                                    13,555.62            0.00      -13,555.62

                6009 · Lee Oriental
                03/06/2018      1126        LEES ORIENTAL F...                                            625.00                          -625.00
                03/07/2018      10817       LEES ORIENTAL F...                                            664.00                        -1,289.00
                03/13/2018      1132        LEES ORIENTAL F...                                            806.00                        -2,095.00
                03/21/2018      1141        LEES ORIENTAL F...                                            417.00                        -2,512.00
                03/27/2018      1159        LEES ORIENTAL F...                                            665.00                        -3,177.00
                04/03/2018      1168        LEES ORIENTAL F...                                            592.00                        -3,769.00
                04/10/2018      1193        LEES ORIENTAL F...                                            628.00                        -4,397.00
                04/18/2018      1213        LEES ORIENTAL F...                                            681.00                        -5,078.00
                04/23/2018      1225        LEES ORIENTAL F...                                            596.00                        -5,674.00
                04/30/2018      1238        LEES ORIENTAL F...                                            610.00                        -6,284.00
                05/03/2018      1245        LEES ORIENTAL F...                                            499.00                        -6,783.00
                05/16/2018      1256        LEES ORIENTAL F...                                            537.00                        -7,320.00
                05/24/2018      1277        LEES ORIENTAL F...                                            560.00                        -7,880.00
                05/31/2018      1289        LEES ORIENTAL F...                                            495.00                        -8,375.00

                Total 6009 · Lee Oriental                                                                8,375.00            0.00       -8,375.00

                6016 · Restaurant Depot
                03/08/2018      DB          Restaurant Depot                                              140.25                         -140.25
                04/09/2018      DB          Restaurant Depot                                              189.56                         -329.81
                04/23/2018      DB          Restaurant Depot                                              162.81                         -492.62
                04/30/2018      DB          Restaurant Depot                                              370.04                         -862.66

                Total 6016 · Restaurant Depot                                                             862.66             0.00        -862.66

                6017 · Schneiders
                03/02/2018      493632      Schneider's Premiu...   493632                               1,268.70                       -1,268.70
                03/06/2018      493832      Schneider's Premiu...   493832                               1,444.65                       -2,713.35
                03/08/2018      494017      Schneider's Premiu...   494017                                 999.12                       -3,712.47
                03/10/2018      494208      Schneider's Premiu...   494208                                 725.58                       -4,438.05
                03/13/2018      494308      Schneider's Premiu...   494308                                 621.81                       -5,059.86
                03/16/2018      494672      Schneider's Premiu...   494672                               1,539.68                       -6,599.54
                03/19/2018      464766      Schneider's Premiu...   464766                                 643.79                       -7,243.33
                03/20/2018      494870      Schneider's Premiu...   494870                                 167.98                       -7,411.31
                03/21/2018      494902      Schneider's Premiu...   494902                               1,207.75                       -8,619.06
                03/22/2018      494993      Schneider's Premiu...   494993                                 628.36                       -9,247.42
                03/22/2018      494944      Schneider's Premiu...   494944                                 199.18                       -9,446.60
                03/23/2018      495115      Schneider's Premiu...   495115                                 791.18                      -10,237.78
                03/24/2018      495206      Schneider's Premiu...   495206                                 437.54                      -10,675.32
                03/26/2018      495239      Schneider's Premiu...   495239                               1,277.37                      -11,952.69
                03/28/2018      495423      Schneider's Premiu...   495423                                 308.92                      -12,261.61
                03/29/2018      495536      Schneider's Premiu...   495536                                 894.86                      -13,156.47
                03/31/2018      495729      Schneider's Premiu...   495729                                 711.20                      -13,867.67
                03/31/2018      NO IN...    Schneider's Premiu...   NO INVOICE                           1,357.19                      -15,224.86
                04/02/2018      46260...    Schneider's Premiu...   462607C                                                  5.58      -15,219.28
                                       Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                       Page 5
                                                      Description: Main Document , Page 55 of 71
8:14 PM                                                                  Eight Zero Eight of WNY INC.
07/06/18                                                                 P&L Detail Transactions
Accrual Basis                                                                 March through May 2018

                    Date            Num             Name                            Memo                Debit           Credit           Balance
                04/03/2018       495838     Schneider's Premiu...   495838                                 1,025.23                         -16,244.51
                04/03/2018       495846     Schneider's Premiu...   495846                                   117.98                         -16,362.49
                04/05/2018       495991     Schneider's Premiu...   495991                                 1,198.64                         -17,561.13
                04/07/2018       496168     Schneider's Premiu...   496168                                   544.04                         -18,105.17
                04/09/2018       496205     Schneider's Premiu...   496205                                 1,201.56                         -19,306.73
                04/09/2018       00902...   Schneider's Premiu...   009027C                                    0.00                         -19,306.73
                04/09/2018       496215     Schneider's Premiu...   496215                                   169.33                         -19,476.06
                04/10/2018       496274     Schneider's Premiu...   496274                                   607.69                         -20,083.75
                04/12/2018       496453     Schneider's Premiu...   496453                                 1,333.35                         -21,417.10
                04/13/2018       496499     Schneider's Premiu...   496499                                   241.71                         -21,658.81
                04/13/2018       00903...   Schneider's Premiu...   009032C                                                      55.12      -21,603.69
                04/14/2018       496636     Schneider's Premiu...   496636                                   559.13                         -22,162.82
                04/16/2018       496763     Schneider's Premiu...   496763                                 1,072.35                         -23,235.17
                04/16/2018       496673     Schneider's Premiu...   496673                                   959.95                         -24,195.12
                04/19/2018       496898     Schneider's Premiu...   496898                                   783.75                         -24,978.87
                04/20/2018       497050     Schneider's Premiu...   497050                                   561.87                         -25,540.74
                04/23/2018       497159     Schneider's Premiu...   497159                                 1,422.64                         -26,963.38
                04/24/2018       497239     Schneider's Premiu...   497239                                   275.11                         -27,238.49
                04/25/2018       497303     Schneider's Premiu...   497303                                   199.98                         -27,438.47
                04/26/2018       497387     Schneider's Premiu...   497387                                 1,511.10                         -28,949.57
                04/30/2018       497611     Schneider's Premiu...   497611                                 1,111.85                         -30,061.42
                05/02/2018       497770     Schneider's Premiu...   497770                                 1,198.68                         -31,260.10
                05/04/2018       497995     Schneider's Premiu...   497995                                 1,556.67                         -32,816.77
                05/05/2018       498083     Schneider's Premiu...   498083                                   116.20                         -32,932.97
                05/07/2018       498126     Schneider's Premiu...   498126                                 1,021.92                         -33,954.89
                05/09/2018       498309     Schneider's Premiu...   498309                                   639.22                         -34,594.11
                05/11/2018       498533     Schneider's Premiu...   498533                                   110.33                         -34,704.44
                05/11/2018       498535     Schneider's Premiu...   498535                                 1,343.20                         -36,047.64
                05/15/2018       498749     Schneider's Premiu...   498749                                   979.12                         -37,026.76
                05/18/2018       499079     Schneider's Premiu...   499079                                 1,374.35                         -38,401.11
                05/21/2018       499174     Schneider's Premiu...   499174                                 1,205.18                         -39,606.29
                05/22/2018       282282     Schneider's Premiu...   282282                                 1,374.35                         -40,980.64
                05/22/2018       282523     Schneider's Premiu...   282523                                   646.74                         -41,627.38
                05/24/2018       499451     Schneider's Premiu...   499451                                 1,036.19                         -42,663.57
                05/26/2018       499722     Schneider's Premiu...   499722                                   956.57                         -43,620.14
                05/29/2018       499800     Schneider's Premiu...   499800                                   633.81                         -44,253.95

                Total 6017 · Schneiders                                                                   44,314.65              60.70      -44,253.95

                6022 · TOPS
                03/06/2018       DB         Tops Market             DB                                          35.16                           -35.16
                04/30/2018       DB         Tops Market             DB                                          27.35                           -62.51

                Total 6022 · TOPS                                                                               62.51             0.00          -62.51

                6025 · US Foods
                05/21/2018      DB          US Foodservice                                                      21.37                           -21.37

                Total 6025 · US Foods                                                                           21.37             0.00          -21.37

                6026 · Wegmans
                04/16/2018    DB            Wegmans                                                             26.46                           -26.46

                                      Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                             Page 6
                                                     Description: Main Document , Page 56 of 71
8:14 PM                                                               Eight Zero Eight of WNY INC.
07/06/18                                                              P&L Detail Transactions
Accrual Basis                                                               March through May 2018

                     Date           Num               Name                           Memo            Debit           Credit          Balance
                Total 6026 · Wegmans                                                                         26.46            0.00         -26.46

                6033 · Various
                03/01/2018        DB          HONOLULU FISH C...                                          633.89                           -633.89
                03/26/2018        1158        Fulmer Farms         1544, 1548, 1567, 1609                 270.00                           -903.89
                03/29/2018        80-23...    JFC International    XX-XXXXXXX                             654.84                         -1,558.73
                04/11/2018        DB          WNY Fun Foods                                                95.50                         -1,654.23
                04/20/2018        DB          Foods In Season                                             703.93                         -2,358.16
                04/20/2018        80-23...    JFC International    XX-XXXXXXX                              84.56                         -2,442.72
                04/25/2018        80-23...    JFC International    XX-XXXXXXX                             968.94                         -3,411.66
                04/30/2018        DB          ASIAN STORE                                                  34.77                         -3,446.43
                05/10/2018                    WNY Fun Foods                                                25.00                         -3,471.43
                05/16/2018        80-23...    JFC International    XX-XXXXXXX                           1,174.00                         -4,645.43
                05/16/2018        80-23...    JFC International    XX-XXXXXXX                             114.30                         -4,759.73
                05/21/2018        DB          Desi's Produce                                               47.70                         -4,807.43
                05/22/2018        80-23...    JFC International    XX-XXXXXXX                                             225.80         -4,581.63

                Total 6033 · Various                                                                    4,807.43          225.80         -4,581.63

                6051 · Price Rite
                04/20/2018        DB          Price Rite           6051                                      14.38                         -14.38

                Total 6051 · Price Rite                                                                      14.38            0.00         -14.38

                6071 · Hudson Valley Foie Gra
                04/09/2018     1183        HVFG - Hudson Vall...   1183                                  400.00                           -400.00
                05/25/2018     NO IN...    HVFG - Hudson Vall...   NO INVOICE                            510.47                           -910.47

                Total 6071 · Hudson Valley Foie Gra                                                      910.47               0.00        -910.47

                6074 · Tarantino
                03/01/2018       641664       Tarantino Foods      641664                                 17.00                             -17.00
                03/03/2018       642774       Tarantino Foods      642774                                297.30                            -314.30
                03/06/2018       644046       Tarantino Foods      644046                                121.75                            -436.05
                03/07/2018       644446       Tarantino Foods      644446                                146.00                            -582.05
                03/07/2018       644720       Tarantino Foods      644720                                106.80                            -688.85
                03/19/2018       650983       Tarantino Foods      650983                                375.37                          -1,064.22
                03/22/2018       652857       Tarantino Foods      652857                                245.60                          -1,309.82
                03/24/2018       654087       Tarantino Foods      654087                                128.84                          -1,438.66
                03/27/2018       655568       Tarantino Foods      655568                                328.00                          -1,766.66
                03/28/2018       655785       Tarantino Foods      655785                                170.00                          -1,936.66
                03/31/2018       657608       Tarantino Foods      657608                                 24.50                          -1,961.16
                04/01/2018       656324       Tarantino Foods      656324                                 19.50                          -1,980.66
                04/03/2018       659059       Tarantino Foods      659059                                198.84                          -2,179.50
                04/03/2018       659062       Tarantino Foods      659062                                101.45                          -2,280.95
                04/05/2018       660033       Tarantino Foods      660033                                664.30                          -2,945.25
                04/06/2018       660734       Tarantino Foods      660734                                334.95                          -3,280.20
                04/09/2018       662144       Tarantino Foods      622144                                373.04                          -3,653.24
                04/10/2018       662796       Tarantino Foods      662796                                293.95                          -3,947.19
                04/12/2018       664002       Tarantino Foods      664002                                136.89                          -4,084.08
                04/14/2018       665131       Tarantino Foods      665131                                323.71                          -4,407.79
                04/17/2018       666632       Tarantino Foods      666632                                427.90                          -4,835.69
                04/17/2018       666633       Tarantino Foods      666633                                 41.93                          -4,877.62

                                          Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                     Page 7
                                                         Description: Main Document , Page 57 of 71
8:14 PM                                                              Eight Zero Eight of WNY INC.
07/06/18                                                              P&L Detail Transactions
Accrual Basis                                                               March through May 2018

                     Date          Num              Name                            Memo             Debit           Credit           Balance
                04/18/2018       667205      Tarantino Foods       667205                                198.36                           -5,075.98
                04/20/2018       668524      Tarantino Foods       668524                                362.50                           -5,438.48
                04/23/2018       670031      Tarantino Foods       670031                                229.75                           -5,668.23
                04/25/2018       671256      Tarantino Foods       671256                                178.20                           -5,846.43
                04/27/2018       672703      Tarantino Foods       672703                                 32.90                           -5,879.33
                04/27/2018       672702      Tarantino Foods       672702                                287.00                           -6,166.33
                04/30/2018       674264      Tarantino Foods       674264                                340.16                           -6,506.49
                05/02/2018       675505      Tarantino Foods       675505                                339.91                           -6,846.40
                05/04/2018       676799      Tarantino Foods       676799                                262.82                           -7,109.22
                05/05/2018       498083      Tarantino Foods       498083                                116.20                           -7,225.42
                05/07/2018       678453      Tarantino Foods       678453                                306.20                           -7,531.62
                05/09/2018       679643      Tarantino Foods       679643                                344.76                           -7,876.38
                05/09/2018       679384      Tarantino Foods       679384                                 73.95                           -7,950.33
                05/09/2018       679813      Tarantino Foods       679813                                 29.50                           -7,979.83
                05/11/2018       680927      Tarantino Foods       680927                                281.76                           -8,261.59
                05/15/2018       683031      Tarantino Foods       683031                                196.55                           -8,458.14
                05/18/2018       685050      Tarantino Foods       685050                                650.27                           -9,108.41
                05/19/2018       685715      Tarantino Foods       685715                                141.37                           -9,249.78
                05/22/2018       687361      Tarantino Foods       687361                                260.11                           -9,509.89
                05/26/2018       688539      Tarantino Foods       688539                                249.43                           -9,759.32
                05/29/2018       NO IN...    Tarantino Foods       NO INVOICE                            331.34                          -10,090.66
                05/29/2018       690755      Tarantino Foods       690755                                297.80                          -10,388.46
                05/29/2018       690756      Tarantino Foods       690756                                 33.54                          -10,422.00
                05/31/2018       69188...    Tarantino Foods       691880, 691659                        341.11                          -10,763.11
                05/31/2018       691880      Tarantino Foods       691880                                291.25                          -11,054.36

                Total 6074 · Tarantino                                                                 11,054.36               0.00      -11,054.36

                6077 · Latina Food Service
                03/06/2018      634273       Latina Food Service   634273                                394.02                             -394.02
                03/08/2018      636342       Latina Food Service   636342                                 53.89                             -447.91
                03/20/2018      641635       Latina Food Service   641635                                843.11                           -1,291.02
                03/22/2018      642998       Latina Food Service   642998                                113.21                           -1,404.23
                03/23/2018      643787       Latina Food Service   643787                                                     59.72       -1,344.51
                03/28/2018      645066       Latina Food Service   645066                                529.89                           -1,874.40
                03/29/2018      646306       Latina Food Service   646036                                 75.73                           -1,950.13
                04/02/2018      647678       Latina Food Service   647678                                                     75.73       -1,874.40
                04/06/2018      649755       Latina Food Service   649755                                405.34                           -2,279.74
                04/11/2018      651387       Latina Food Service   651387                                552.52                           -2,832.26
                04/19/2018      655851       Latina Food Service   655851                                424.56                           -3,256.82
                04/25/2018      658850       Latina Food Service   658850                                 53.89                           -3,310.71
                04/27/2018      659750       Latina Food Service   659750                                634.76                           -3,945.47
                05/04/2018      663353       Latina Food Service   663353                                483.74                           -4,429.21
                05/10/2018      665960       Latina Food Service   665960                                711.07                           -5,140.28
                05/11/2018      667480       Latina Food Service   667480                                                     85.22       -5,055.06
                05/19/2018      669881       Latina Food Service   669881                                606.68                           -5,661.74
                05/21/2018      671605       Latina Food Service   671605                                 92.61                           -5,754.35
                05/21/2018      671790       Latina Food Service   671790                                                     92.61       -5,661.74
                05/21/2018      671790       Latina Food Service   671790                                    92.61                        -5,754.35
                05/21/2018      671790       Latina Food Service   671790                                                     92.61       -5,661.74
                05/25/2018      673948       Latina Food Service   673948                                551.15                           -6,212.89


                                         Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                       Page 8
                                                        Description: Main Document , Page 58 of 71
8:14 PM                                                                     Eight Zero Eight of WNY INC.
07/06/18                                                                     P&L Detail Transactions
Accrual Basis                                                                        March through May 2018

                        Date          Num                Name                              Memo               Debit           Credit          Balance
                   05/30/2018       NO IN...    Latina Food Service       NO INVOICE                              787.00                          -6,999.89

                   Total 6077 · Latina Food Service                                                              7,405.78          405.89         -6,999.89

                   6080 · Fresh & Wild
                   03/08/2018      DB           Fresh & Wild              NO INVOICE                              500.00                           -500.00
                   03/30/2018      DB           Fresh & Wild              NO INVOICE                              477.30                           -977.30

                   Total 6080 · Fresh & Wild                                                                      977.30               0.00         -977.30

                   6084 · Ni Hoowa Supermarket
                   04/18/2018      DB       NI HOOWA SUPER...                                                     104.07                           -104.07

                   Total 6084 · Ni Hoowa Supermarket                                                              104.07               0.00        -104.07

                Total 6000 · Food Purchases                                                                    110,577.96          692.39       -109,885.57

                6500 · Beverages
                   6539 · McCullagh Coffee
                   03/20/2018     7056          McCullagh Coffee          7056                                        39.50                         -39.50
                   04/24/2018     8062          McCullagh Coffee          8062                                        79.00                        -118.50
                   05/08/2018     8489          McCullagh Coffee          8489                                        79.00                        -197.50
                   05/22/2018     9109          McCullagh Coffee          9109                                        60.50                        -258.00

                   Total 6539 · McCullagh Coffee                                                                  258.00               0.00         -258.00

                   6504 · Empire
                   03/02/2018       90225...    Empire Merchants N...     90225421                                 928.95                           -928.95
                   03/06/2018       90226...    Empire Merchants N...     90226551                                 879.79                         -1,808.74
                   03/07/2018       90231...    Empire Merchants N...     90231478                                  24.86                         -1,833.60
                   03/19/2018       90242...    Empire Merchants N...     90242981                                 748.64                         -2,582.24
                   03/28/2018       90253...    Empire Merchants N...     90253159                                 759.35                         -3,341.59
                   04/06/2018       90263...    Empire Merchants N...     90263109                                 632.77                         -3,974.36
                   04/18/2018       90274...    Empire Merchants N...     90274817                               1,184.98                         -5,159.34
                   04/27/2018       90285...    Empire Merchants N...     90285077                               1,151.18                         -6,310.52
                   05/03/2018       90293...    Empire Merchants N...     90293082                                 376.01                         -6,686.53
                   05/11/2018       90304...    Empire Merchants N...     90304121                                 416.41                         -7,102.94
                   05/18/2018       90311...    Empire Merchants N...     90311248                                 200.00                         -7,302.94
                   05/23/2018       90312...    Empire Merchants N...     90312545                               1,222.93                         -8,525.87
                   05/30/2018       90320...    Empire Merchants N...     90320510                                 660.50                         -9,186.37
                   05/31/2018       90323...    Empire Merchants N...     90323627                                 685.92                         -9,872.29

                   Total 6504 · Empire                                                                           9,872.29              0.00       -9,872.29

                   6510 · Try It Distributing
                   03/06/2018        1360961    Try-It Distributing (A)   1360961                                  24.70                             -24.70
                   03/06/2018        1360960    Try-It Distributing (A)   1360960                                 137.88                            -162.58
                   03/28/2018        1373328    Try-It Distributing (A)   1373328                                  77.40                            -239.98
                   04/17/2018        1383206    Try-It Distributing (A)   1383206                                 200.20                            -440.18
                   04/17/2018        1383207    Try-It Distributing (A)   1383207                                  24.70                            -464.88
                   04/25/2018        1387497    Try-It Distributing (A)   1387497                                  92.50                            -557.38
                   05/02/2018        1391992    Try-It Distributing (A)   1391992                                  33.30                            -590.68
                   05/09/2018        1395614    Try-It Distributing (A)   1395614                                  69.42                            -660.10
                   05/09/2018        1395615    Try-It Distributing (A)   1395615                                  24.70                            -684.80
                                         Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                               Page 9
                                                        Description: Main Document , Page 59 of 71
8:14 PM                                                                    Eight Zero Eight of WNY INC.
07/06/18                                                                    P&L Detail Transactions
Accrual Basis                                                                       March through May 2018

                     Date            Num                Name                              Memo               Debit         Credit          Balance
                05/23/2018         1405626     Try-It Distributing (A)   1405626                                 104.90                          -789.70
                05/31/2018         1408352     Try-It Distributing (A)   1408352                                 245.82                        -1,035.52

                Total 6510 · Try It Distributing                                                                1,035.52            0.00       -1,035.52

                6514 · T Edward Wines
                03/06/2018      S3946...       T Edwards Wines           S394676                                 802.00                          -802.00
                04/01/2018      S1050...       T Edwards Wines           S1050076                                 15.00                          -817.00
                04/10/2018      S5398...       T Edwards Wines           S5398804                                600.00                        -1,417.00
                05/22/2018      S5403...       T Edwards Wines           S5403808                                360.00                        -1,777.00

                Total 6514 · T Edward Wines                                                                     1,777.00            0.00       -1,777.00

                6515 · Certo
                03/06/2018         DB          Certo Brothers (A)        DB                                       25.00                           -25.00
                03/06/2018         685769      Certo Brothers (A)        685769                                  563.50                          -588.50
                03/06/2018         685768      Certo Brothers (A)        685768                                   31.40                          -619.90
                03/20/2018         693579      Certo Brothers (A)        693579                                  346.15                          -966.05
                03/28/2018         698574      Certo Brothers (A)        698574                                   57.00                        -1,023.05
                03/28/2018         698573      Certo Brothers (A)        698573                                   56.68                        -1,079.73
                04/04/2018         702404      Certo Brothers (A)        702404                                                 119.00           -960.73
                04/04/2018         702404      Certo Brothers (A)        702444                                                 120.00           -840.73
                04/05/2018         702638      Certo Brothers (A)        702638                                   31.20                          -871.93
                04/05/2018         702639      Certo Brothers (A)        702639                                  276.00                        -1,147.93
                04/12/2018         706371      Certo Brothers (A)        706371                                  113.46                        -1,261.39
                04/12/2018         706372      Certo Brothers (A)        706372                                   57.00                        -1,318.39
                04/17/2018         708493      Certo Brothers (A)        708493                                  446.15                        -1,764.54
                04/24/2018         712267      Certo Brothers (A)        712267                                   58.52                        -1,823.06
                04/24/2018         712268      Certo Brothers (A)        712268                                  150.50                        -1,973.56
                05/02/2018         717162      Certo Brothers (A)        717162                                   29.16                        -2,002.72
                05/02/2018         717163      Certo Brothers (A)        717163                                  234.00                        -2,236.72
                05/17/2018         726084      Certo Brothers (A)        726084                                  152.50                        -2,389.22
                05/23/2018         729667      Certo Brothers (A)        729667                                   62.60                        -2,451.82
                05/26/2018         73274...    Certo Brothers (A)        732748, 732749                          209.72                        -2,661.54

                Total 6515 · Certo                                                                              2,900.54        239.00         -2,661.54

                6518 · Irish Carbonic
                03/20/2018       00222...      IRISH Carbonic (a-1...    00222445                                 87.00                           -87.00
                03/20/2018       00225...      IRISH Carbonic (a-1...    00225761                                 11.10                           -98.10
                03/31/2018       00224...      IRISH Carbonic (a-1...    00224359                                  8.92                          -107.02
                04/16/2018       00227...      IRISH Carbonic (a-1...    00227746                                323.20                          -430.22
                04/17/2018       00227...      IRISH Carbonic (a-1...    00227876                                 87.00                          -517.22
                04/25/2018       00228...      IRISH Carbonic (a-1...    00228792                                 97.00                          -614.22
                04/30/2018       00230...      IRISH Carbonic (a-1...    00230089                                  9.35                          -623.57
                05/11/2018       00232...      IRISH Carbonic (a-1...    00232977                                347.02                          -970.59
                05/31/2018       00801...      IRISH Carbonic (a-1...    00801006                                237.80                        -1,208.39
                05/31/2018       00235...      IRISH Carbonic (a-1...    00235870                                 12.29                        -1,220.68

                Total 6518 · Irish Carbonic                                                                     1,220.68            0.00       -1,220.68

                6522 · Frederick Wildman
                03/06/2018       80848... Frederick Wildman a...         80848488                                313.41                         -313.41

                                        Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                             Page 10
                                                       Description: Main Document , Page 60 of 71
8:14 PM                                                                       Eight Zero Eight of WNY INC.
07/06/18                                                                       P&L Detail Transactions
Accrual Basis                                                                          March through May 2018

                        Date            Num               Name                               Memo               Debit         Credit           Balance
                   04/18/2018        80857...     Frederick Wildman a...    80857741                                332.50                          -645.91

                   Total 6522 · Frederick Wildman                                                                   645.91              0.00        -645.91

                   6524 · Martin Scott
                   03/06/2018      NY17...        Martin Scott Wines ...    NY1701955                               704.00                           -704.00
                   05/03/2018      NY17...        Martin Scott Wines ...    NY1733475                               440.00                         -1,144.00

                   Total 6524 · Martin Scott                                                                       1,144.00             0.00       -1,144.00

                   6528 · Opici
                   03/05/2018        407891       Opici Wine Group          407891                                  104.00                          -104.00
                   05/04/2018        438277       Opici Wine Group          438277                                  200.00                          -304.00

                   Total 6528 · Opici                                                                               304.00              0.00        -304.00

                   6529 · Southern Glazer's
                   03/02/2018      4588070        Southern Glazer's of...   4588070                                  513.05                          -513.05
                   03/02/2018      4589478        Southern Glazer's of...   4589478                                  695.10                        -1,208.15
                   03/02/2018      4589477        Southern Glazer's of...   4589477                                  392.00                        -1,600.15
                   03/21/2018      4601257        Southern Glazer's of...   4601257                                  955.15                        -2,555.30
                   03/30/2018      4609366        Southern Glazer's of...   4609366                                  633.33                        -3,188.63
                   03/30/2018      4609365        Southern Glazer's of...   4609365                                  536.00                        -3,724.63
                   04/10/2018      4616392        Southern Glazer's of...   4616392                                1,373.23                        -5,097.86
                   04/16/2018      5377679        Southern Glazer's of...   5377679                                  640.00                        -5,737.86
                   04/18/2018      4625871        Southern Glazer's of...   4625871                                  839.12                        -6,576.98
                   04/27/2018      4631379        Southern Glazer's of...   4631379                                  850.15                        -7,427.13
                   04/30/2018      9768318        Southern Glazer's of...   9768318                                                100.30          -7,326.83
                   05/04/2018      4637122        Southern Glazer's of...   4637122                                 577.96                         -7,904.79
                   05/10/2018      4642787        Southern Glazer's of...   4642787                                 688.88                         -8,593.67
                   05/14/2018      9770711        Southern Glazer's of...   9770711                                                    12.16       -8,581.51
                   05/25/2018      4654002        Southern Glazer's of...   4654002                                1,587.44                       -10,168.95
                   05/31/2018      5380420        Southern Glazer's of...   5380420                                1,370.89                       -11,539.84

                   Total 6529 · Southern Glazer's                                                                 11,652.30        112.46         -11,539.84

                   6534 · Tri Vin Imports
                   03/28/2018       TVNY...       TRI VIN Imports, INC      TVNY0046927                             240.00                           -240.00
                   04/10/2018       TVNY...       TRI VIN Imports, INC      TVNY0047471                             750.00                           -990.00
                   05/21/2018       TVNY...       TRI VIN Imports, INC      TVNY0049132                             684.00                         -1,674.00

                   Total 6534 · Tri Vin Imports                                                                    1,674.00             0.00       -1,674.00

                   6536 · Winebow
                   04/05/2018     NO IN...        Winebow                   NO INVOICE                              724.00                          -724.00

                   Total 6536 · Winebow                                                                             724.00              0.00        -724.00

                Total 6500 · Beverages                                                                            33,208.24        351.46         -32,856.78

                5001 · Operating Expenses
                   5002 · Delivery Fees (Skip/Grub)
                   03/03/2018       jmd 03...                                                                       461.48                          -461.48
                   03/10/2018       jmd 03...                                                                       478.07                          -939.55

                                          Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                               Page 11
                                                         Description: Main Document , Page 61 of 71
8:14 PM                                                                 Eight Zero Eight of WNY INC.
07/06/18                                                                P&L Detail Transactions
Accrual Basis                                                                March through May 2018

                     Date          Num               Name                          Memo                Debit         Credit          Balance
                03/17/2018       jmd 03...                                                                 468.13                        -1,407.68
                03/24/2018       jmd 03...                                                                 440.58                        -1,848.26

                Total 5002 · Delivery Fees (Skip/Grub)                                                    1,848.26            0.00       -1,848.26

                5000 · Credit Card Fees
                03/01/2018       db          Merchant Services I...                                         76.97                           -76.97
                03/02/2018       DB          Merchant Services I...                                         69.72                          -146.69
                03/05/2018       DB          Merchant Services I...                                        570.04                          -716.73
                03/05/2018       DB          Merchant Services I...                                         91.67                          -808.40
                03/05/2018       DB          Merchant Services I...                                         73.24                          -881.64
                03/05/2018       DB          Merchant Services I...                                         77.10                          -958.74
                03/05/2018       DB          Merchant Services I...                                         50.70                        -1,009.44
                03/06/2018       DB          Merchant Services I...                                        855.62                        -1,865.06
                03/07/2018       DB          Merchant Services I...                                         50.06                        -1,915.12
                03/08/2018       DB          Merchant Services I...                                         62.00                        -1,977.12
                03/09/2018       DB          Merchant Services I...                                         80.80                        -2,057.92
                03/12/2018       DB          Merchant Services I...                                        124.70                        -2,182.62
                03/12/2018       DB          Merchant Services I...                                         89.45                        -2,272.07
                03/12/2018       DB          Merchant Services I...                                         59.42                        -2,331.49
                03/14/2018       DB          Merchant Services I...                                         60.93                        -2,392.42
                03/15/2018       DB          Merchant Services I...                                         34.00                        -2,426.42
                03/16/2018       DB          Merchant Services I...                                         32.13                        -2,458.55
                03/19/2018       DB          Merchant Services I...                                         90.16                        -2,548.71
                03/19/2018       DB          Merchant Services I...                                         66.26                        -2,614.97
                03/19/2018       DB          Merchant Services I...                                         63.20                        -2,678.17
                03/21/2018       DB          Merchant Services I...                                         42.17                        -2,720.34
                03/22/2018       DB          Merchant Services I...                                         52.73                        -2,773.07
                03/23/2018       DB          Merchant Services I...                                         64.41                        -2,837.48
                03/26/2018       DB          Merchant Services I...                                         61.59                        -2,899.07
                03/26/2018       DB          Merchant Services I...                                         80.84                        -2,979.91
                03/26/2018       DB          Merchant Services I...                                         99.22                        -3,079.13
                03/28/2018       DB          Merchant Services I...                                         57.41                        -3,136.54
                03/29/2018       DB          Merchant Services I...                                         71.80                        -3,208.34
                03/30/2018       DB          Merchant Services I...                                         63.08                        -3,271.42
                04/02/2018       DB          Merchant Services I...                                         58.65                        -3,330.07
                04/02/2018       DB          Merchant Services I...                                        122.65                        -3,452.72
                04/03/2018       DB          Merchant Services I...                                         70.88                        -3,523.60
                04/05/2018       DB          Merchant Services I...                                         68.82                        -3,592.42
                04/05/2018       DB          Merchant Services I...   AMEX                                 701.53                        -4,293.95
                04/05/2018       DB          Merchant Services I...                                         50.00                        -4,343.95
                04/06/2018       DB          Merchant Services I...                                         72.42                        -4,416.37
                04/06/2018       DB          Merchant Services I...                                        952.52                        -5,368.89
                04/09/2018       DB          Merchant Services I...                                         70.30                        -5,439.19
                04/09/2018       DB          Merchant Services I...                                        124.96                        -5,564.15
                04/09/2018       DB          Merchant Services I...                                        113.90                        -5,678.05
                04/11/2018       DB          Merchant Services I...                                         45.64                        -5,723.69
                04/12/2018       DB          Merchant Services I...                                         59.97                        -5,783.66
                04/13/2018       DB          Merchant Services I...                                         51.95                        -5,835.61
                04/16/2018       DB          Merchant Services I...                                         85.68                        -5,921.29
                04/16/2018       DB          Merchant Services I...                                         51.44                        -5,972.73
                04/18/2018       DB          Merchant Services I...                                         48.27                        -6,021.00

                                      Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                         Page 12
                                                     Description: Main Document , Page 62 of 71
8:14 PM                                                                Eight Zero Eight of WNY INC.
07/06/18                                                                P&L Detail Transactions
Accrual Basis                                                                 March through May 2018

                     Date          Num              Name                               Memo            Debit         Credit          Balance
                04/19/2018       DB         Merchant Services I...                                          74.42                        -6,095.42
                04/20/2018       DB         Merchant Services I...                                          76.75                        -6,172.17
                04/23/2018       DB         Merchant Services I...                                          66.34                        -6,238.51
                04/23/2018       DB         Merchant Services I...                                         101.87                        -6,340.38
                04/25/2018       DB         Merchant Services I...                                         115.64                        -6,456.02
                04/25/2018       DB         Merchant Services I...                                          33.11                        -6,489.13
                04/26/2018       DB         Merchant Services I...                                          77.54                        -6,566.67
                04/27/2018       DB         Merchant Services I...                                          69.72                        -6,636.39
                04/30/2018                  Merchant Services I...                                          72.63                        -6,709.02
                04/30/2018                  Merchant Services I...                                         116.30                        -6,825.32
                04/30/2018                  Merchant Services I...                                         108.50                        -6,933.82
                05/02/2018                  Merchant Services I...                                          54.10                        -6,987.92
                05/04/2018                  Merchant Services I...                                          72.59                        -7,060.51
                05/04/2018                  Merchant Services I...                                          59.83                        -7,120.34
                05/07/2018       DB         Merchant Services I...                                         771.51                        -7,891.85
                05/07/2018       DB         Merchant Services I...                                         942.45                        -8,834.30
                05/07/2018       DB         Merchant Services I...                                          78.84                        -8,913.14
                05/07/2018       DB         Merchant Services I...                                          81.92                        -8,995.06
                05/07/2018       DB         Merchant Services I...                                          59.67                        -9,054.73
                05/09/2018       DB         Merchant Services I...                                          40.49                        -9,095.22
                05/10/2018       DB         Merchant Services I...                                          60.27                        -9,155.49
                05/11/2018       DB         Merchant Services I...                                          62.56                        -9,218.05
                05/14/2018       DB         Merchant Services I...                                          58.93                        -9,276.98
                05/15/2018       DB         Merchant Services I...                                          70.14                        -9,347.12
                05/15/2018       DB         Merchant Services I...                                         102.85                        -9,449.97
                05/17/2018       DB         Merchant Services I...                                          90.63                        -9,540.60
                05/18/2018       DB         Merchant Services I...                                          55.48                        -9,596.08
                05/21/2018                  Merchant Services I...                                         113.45                        -9,709.53
                05/21/2018                  Merchant Services I...                                         101.51                        -9,811.04
                05/21/2018                  Merchant Services I...                                          50.88                        -9,861.92
                05/24/2018                  Merchant Services I...                                          69.19                        -9,931.11
                05/25/2018                  Merchant Services I...                                          68.27                        -9,999.38
                05/25/2018                  Merchant Services I...                                          37.02                       -10,036.40
                05/29/2018                  Merchant Services I...                                          52.81                       -10,089.21
                05/30/2018                  Merchant Services I...                                          82.11                       -10,171.32
                05/30/2018                  Merchant Services I...                                          85.24                       -10,256.56
                05/31/2018       DB         Merchant Services I...                                          52.61                       -10,309.17

                Total 5000 · Credit Card Fees                                                            10,309.17            0.00      -10,309.17

                6676 · Legal and professional
                03/05/2018      March...   Accounting                March 5 Accounting                    500.00                          -500.00
                03/12/2018      March...   Accounting                March 12 Accounting                   700.00                        -1,200.00
                03/12/2018      DB                                   LEGAL PROCESS FEE                     110.00                        -1,310.00
                03/19/2018      March...   Accounting                                                      500.00                        -1,810.00
                03/26/2018      March...   Accounting                March 26 Accounting                   500.00                        -2,310.00
                04/02/2018      April 2... Accounting                April 2 Accounting                    500.00                        -2,810.00
                04/09/2018      April 9... Accounting                April 9 Accounting                    500.00                        -3,310.00
                04/16/2018      April 1... Accounting                April 16 Accounting                   500.00                        -3,810.00
                04/23/2018      April 2... Accounting                April 23 Accounting                   500.00                        -4,310.00
                04/30/2018      April 3... Accounting                April 30 Accounting                   500.00                        -4,810.00
                05/07/2018      May 7 ... Accounting                 May 7 Accounting                      500.00                        -5,310.00

                                      Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                         Page 13
                                                     Description: Main Document , Page 63 of 71
8:14 PM                                                                 Eight Zero Eight of WNY INC.
07/06/18                                                                P&L Detail Transactions
Accrual Basis                                                                 March through May 2018

                     Date          Num                 Name                              Memo          Debit         Credit          Balance
                05/14/2018       May 1...    Accounting              May 14 Accounting                     500.00                        -5,810.00
                05/21/2018       May 2...    Accounting              May 21 Accounting                     500.00                        -6,310.00
                05/28/2018       May 2...    Accounting              May 28 Accounting                     500.00                        -6,810.00

                Total 6676 · Legal and professional                                                       6,810.00            0.00       -6,810.00

                5340 · Janitorial and Cleaning
                03/06/2018        LROC...   ALSCO                    LROC907523                            420.52                          -420.52
                03/27/2018        0330187 Cleaning Solution, In...   0330187                               296.38                          -716.90
                04/27/2018        0428182 Cleaning Solution, In...   0428182                               301.64                        -1,018.54
                05/28/2018        0530189 Cleaning Solution, In...   0530189                               318.14                        -1,336.68

                Total 5340 · Janitorial and Cleaning                                                      1,336.68            0.00       -1,336.68

                5023 · Charitable Donations
                04/01/2018       scs 04...                           SEE ATTACHED                          100.00                         -100.00
                04/22/2018       scs 04...                           CLOSED                                  0.00                         -100.00
                04/28/2018       scs 05...                                                                  20.00                         -120.00
                04/29/2018       scs 04...                           CLOSED                                  0.00                         -120.00
                05/01/2018       scs 05...                                                                   0.00                         -120.00
                05/02/2018       scs 05...                                                                   0.00                         -120.00
                05/03/2018       scs 04...                                                                   0.00                         -120.00
                05/04/2018       scs 05...                                                                   0.00                         -120.00
                05/05/2018       scs 05...                                                                   0.00                         -120.00
                05/06/2018       scs 05...                           CLOSED                                  0.00                         -120.00
                05/07/2018       scs 05...                                                                   0.00                         -120.00
                05/07/2018       scs 05...                           Buffalo Therapeutic Riding             50.00                         -170.00
                05/07/2018       scs 05...                           Kathy Wendel Lista                     50.00                         -220.00
                05/08/2018       scs 05...                                                                   0.00                         -220.00
                05/09/2018       scs 05...                                                                   0.00                         -220.00
                05/10/2018       scs 05...                                                                   0.00                         -220.00
                05/11/2018       scs 05...                                                                   0.00                         -220.00
                05/12/2018       scs 05...                                                                   0.00                         -220.00
                05/13/2018       scs 05...                           CLOSED                                  0.00                         -220.00
                05/14/2018       scs 05...                           CLOSED                                  0.00                         -220.00
                05/15/2018       scs 05...                                                                   0.00                         -220.00
                05/27/2018       jmd 06...                           CLOSED                                  0.00                         -220.00
                05/28/2018       jmd 06...                           CLOSED                                  0.00                         -220.00

                Total 5023 · Charitable Donations                                                          220.00             0.00        -220.00

                5132 · Laundry
                03/07/2018       19009...    AmeriPride Linen (M)    1900908046                            190.11                          -190.11
                03/20/2018       19100...    AmeriPride Linen (M)    1910046863                             42.36                          -232.47
                03/21/2018       19009...    AmeriPride Linen (M)    1900912603                            195.37                          -427.84
                03/28/2018       19009...    AmeriPride Linen (M)    1900914848                            205.71                          -633.55
                04/04/2018       19009...    AmeriPride Linen (M)    1900917190                            207.71                          -841.26
                04/11/2018       49009...    AmeriPride Linen (M)    4900919486                            207.71                        -1,048.97
                04/18/2018       19009...    AmeriPride Linen (M)    1900921783                            258.30                        -1,307.27
                04/25/2018       19009...    AmeriPride Linen (M)    1900924141                            251.05                        -1,558.32
                05/02/2018       19009...    AmeriPride Linen (M)    1900926552                            172.17                        -1,730.49
                05/09/2018       19009...    AmeriPride Linen (M)    1900928963                            172.17                        -1,902.66
                05/16/2018       19009...    AmeriPride Linen (M)    1900931273                            172.17                        -2,074.83
                                      Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                         Page 14
                                                     Description: Main Document , Page 64 of 71
8:14 PM                                                                    Eight Zero Eight of WNY INC.
07/06/18                                                                    P&L Detail Transactions
Accrual Basis                                                                        March through May 2018

                     Date           Num               Name                                   Memo             Debit           Credit           Balance
                05/23/2018         19009...   AmeriPride Linen (M)      1900938229                                125.76                           -2,200.59
                05/30/2018         19009...   AmeriPride Linen (M)      1900931273                                172.17                           -2,372.76

                Total 5132 · Laundry                                                                             2,372.76               0.00       -2,372.76

                5310 · Supplies
                03/27/2018         DB         PAPER ROLLS SU...                                                    162.00                            -162.00
                04/05/2018         DB         WEBSTAURANT S...                                                      90.96                            -252.96
                04/09/2018         DB         MTC Kitchen                                                           85.22                            -338.18
                04/09/2018         DB         Amazon.com                                                            40.48                            -378.66
                04/10/2018         DB         Amazon.com                                                            78.28                            -456.94
                04/12/2018         DB         Valutec Card Solutio...   Purchase gift certificates               1,102.49                          -1,559.43
                04/16/2018         DB         Walgreens                                                             28.06                          -1,587.49
                04/18/2018         DB         Walgreens                                                             67.44                          -1,654.93
                04/18/2018         DB         Amazon.com                                                            77.74                          -1,732.67
                04/18/2018         DB         Amazon.com                                                           136.56                          -1,869.23
                04/18/2018         DB         Amazon.com                REFUND                                                         35.59       -1,833.64
                04/20/2018         DB         Amazon.com                                                              38.28                        -1,871.92
                04/23/2018         DB         Walgreens                                                               72.38                        -1,944.30

                Total 5310 · Supplies                                                                            1,979.89              35.59       -1,944.30

                5330 · Office Expense
                03/02/2018       DB           BAP DOWN TOWN ...                                                       22.00                          -22.00
                04/23/2018       DB           Home Depot                                                              38.99                          -60.99
                05/04/2018       DB           BAP DOWN TOWN ...                                                       74.70                         -135.69
                05/11/2018       DB           Valutec Card Solutio...   gift cards                                    24.14                         -159.83
                05/23/2018                    Office Max                                                               7.61                         -167.44

                Total 5330 · Office Expense                                                                       167.44                0.00        -167.44

                6100 · Restaurant Furnishings
                03/30/2018      DB         Paypal                                                                  76.00                             -76.00
                04/09/2018      DB         JB Prince Co., Inc. (...                                               277.49                            -353.49
                05/16/2018                 Paypal                                                                  39.00                            -392.49
                05/21/2018      DB         The Webstaurant St...                                                  265.69                            -658.18
                05/22/2018                                                                                         39.08                            -697.26

                Total 6100 · Restaurant Furnishings                                                               697.26                0.00        -697.26

                6130 · Miscellaneous Expenses
                03/31/2018      RECON                                   ***RECON ATTACH***                                                               0.00
                03/31/2018      RECON                                   ****RECON ATTACH***                                                              0.00
                03/31/2018      RECON                                   ***RECON ATTACH***                                                               0.00
                03/31/2018      RECON                                   ***RECON ATTACH**                                                                0.00
                03/31/2018      scs 04...                               ***RECON ATTACH***                                                               0.00
                05/31/2018      RECON                                   **RECON ATTACH**                                                                 0.00
                05/31/2018      RECON                                   ***RECON attach***                                                               0.00
                05/31/2018      RECON                                   ***RECON ATTACH***                             0.00                              0.00
                05/31/2018      RECON                                   ***RECON attach***                                                               0.00

                Total 6130 · Miscellaneous Expenses                                                                    0.00             0.00             0.00

                6600 · Utilities
                                        Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                                  Page 15
                                                       Description: Main Document , Page 65 of 71
8:14 PM                                                                  Eight Zero Eight of WNY INC.
07/06/18                                                                  P&L Detail Transactions
Accrual Basis                                                                 March through May 2018

                     Date            Num             Name                           Memo                Debit         Credit          Balance
                   5010 · Music
                03/04/2018                   MUZAK/MOOD (A4)...                                             128.32                         -128.32
                04/04/2018                   MUZAK/MOOD (A4)...                                             128.32                         -256.64
                05/04/2018                   MUZAK/MOOD (A4)...                                             128.32                         -384.96

                   Total 5010 · Music                                                                       384.96             0.00        -384.96

                   6620 · Internet
                03/12/2018                   Spectrum/Time War...                                           216.67                          -216.67
                03/17/2018       APRIL       Windstream/EarthLi...    9852818500                            157.91                          -374.58
                04/12/2018                   Spectrum/Time War...                                           196.67                          -571.25
                04/17/2018                   Windstream/EarthLi...    9852818500                            162.78                          -734.03
                05/12/2018                   Spectrum/Time War...                                           232.12                          -966.15
                05/25/2018                   Windstream/EarthLi...    9852818500                            163.61                        -1,129.76

                   Total 6620 · Internet                                                                   1,129.76            0.00       -1,129.76

                   6630 · Electric
                03/31/2018                   Grid (05441-77004) ...                                         194.82                          -194.82
                03/31/2018                   Grid (10844-51008) ...                                         429.61                          -624.43
                04/30/2018                   Grid (05441-77004) ...                                         180.06                          -804.49
                04/30/2018                   Grid (10844-51008) ...                                         397.81                        -1,202.30
                05/31/2018                   Grid (05441-77004) ...                                         267.15                        -1,469.45
                05/31/2018                   Grid (10844-51008) ...                                         587.29                        -2,056.74

                   Total 6630 · Electric                                                                   2,056.74            0.00       -2,056.74

                   6640 · Gas
                03/25/2018                   Fuel (6624556-07) (...   6624556-07                            405.42                         -405.42
                04/25/2018                   Fuel (6624556-07) (...   6624556-07                            452.37                         -857.79

                   Total 6640 · Gas                                                                         857.79             0.00        -857.79

                   6655 · Wireless
                03/01/2018      Mar          Verizon Wireless (A...                                         318.97                         -318.97
                04/01/2018      April        Verizon Wireless (A...   April                                 343.23                         -662.20
                05/01/2018                   Verizon Wireless (A...   May                                   323.07                         -985.27

                   Total 6655 · Wireless                                                                    985.27             0.00        -985.27

                Total 6600 · Utilities                                                                     5,414.52            0.00       -5,414.52

                5020 · Monthly Bank Charges
                03/08/2018      DB       M&T BANK                                                            182.00                         -182.00
                03/08/2018      DB       M&T BANK                                                          1,024.89                       -1,206.89
                03/08/2018      DB       M&T BANK                                                             48.25                       -1,255.14
                04/09/2018      DB       M&T BANK                                                            183.76                       -1,438.90
                04/09/2018      DB       M&T BANK                                                            964.73                       -2,403.63
                04/09/2018      DB       M&T BANK                                                              5.00                       -2,408.63
                04/17/2018      DB       M&T BANK                     INTERNATIONAL FEE                        1.43                       -2,410.06
                05/04/2018      EFT      Nu Albert                    #1254 REPLACED NSF PAYCHECK              9.11                       -2,419.17
                05/08/2018      DB       M&T BANK                     Monthly service charge                 117.44                       -2,536.61


                                         Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                       Page 16
                                                        Description: Main Document , Page 66 of 71
8:14 PM                                                                     Eight Zero Eight of WNY INC.
07/06/18                                                                    P&L Detail Transactions
Accrual Basis                                                                      March through May 2018

                        Date           Num               Name                                  Memo          Debit         Credit           Balance
                   Total 5020 · Monthly Bank Charges                                                            2,536.61             0.00       -2,536.61

                   8145 · Payroll Processing Fee
                   03/02/2018       Paychex Paychex Payroll              0309 PAYCHEX                            169.98                           -169.98
                   03/09/2018       Paychex Paychex Payroll              0316 PAYCHEX                            169.98                           -339.96
                   03/16/2018       DB        Paychex Invoice            HRS SERVICES                            165.90                           -505.86
                   03/16/2018       DB        Paychex Invoice            HRS SERVICES                             30.00                           -535.86
                   03/16/2018       Paychex Paychex Payroll              0323 PAYCHEX                            169.98                           -705.84
                   03/23/2018       Paychex Paychex Payroll              0330 PAYCHEX                            169.98                           -875.82
                   03/30/2018       Paychex Paychex Payroll              0406 PAYCHEX                            180.98                         -1,056.80
                   04/06/2018       Paychex Paychex Payroll              0413 PAYCHEX                            173.43                         -1,230.23
                   04/13/2018       DB        Paychex Invoice            HRS SERVICES                             30.00                         -1,260.23
                   04/13/2018       DB        Paychex Invoice            HRS SERVICES                            131.25                         -1,391.48
                   04/13/2018       DB        Paychex Invoice            HRS SERVICES                            146.30                         -1,537.78
                   04/13/2018       Paychex Paychex Payroll              0420 PAYCHEX                            166.53                         -1,704.31
                   04/20/2018       Paychex Paychex Payroll              0427 PAYCHEX                            169.98                         -1,874.29
                   04/27/2018       Paychex Paychex Payroll              0504 PAYCHEX                            171.07                         -2,045.36
                   04/30/2018       Paychex Paychex Payroll                                                       75.45                         -2,120.81
                   05/04/2018       Paychex Paychex Payroll              0511 PAYCHEX                            174.69                         -2,295.50
                   05/11/2018       DB        Paychex Invoice            Monitoring of Affordable Care Act       137.50                         -2,433.00
                   05/11/2018       DB        Paychex Invoice            Plan administration fee                  30.00                         -2,463.00
                   05/11/2018       DB        Paychex Invoice                                                    156.40                         -2,619.40
                   05/11/2018       Paychex Paychex Payroll              Weekly Processing Fee                   167.45                         -2,786.85
                   05/18/2018       Paychex Paychex Payroll              Weekly Processing Fee                   167.45                         -2,954.30
                   05/25/2018       Paychex Paychex Payroll              0601 PAYCHEX                            167.45                         -3,121.75

                   Total 8145 · Payroll Processing Fee                                                          3,121.75             0.00       -3,121.75

                Total 5001 · Operating Expenses                                                                36,814.34            35.59      -36,778.75

                6900 · Advertising
                   03/20/2018      scs 03...                             GIFT CARD DONATION                      850.00                           -850.00
                   04/23/2018      DB            CRAIGSLIST.COM                                                   25.00                           -875.00
                   05/04/2018                    indeed                                                          158.24                         -1,033.24
                   05/18/2018      jmd 06...                             to the recross bash                      50.00                         -1,083.24

                Total 6900 · Advertising                                                                        1,083.24             0.00       -1,083.24

                6300 · Insurance Expense
                   6304 · Business Liability Insurance
                   03/16/2018                   Main Street America...                                           576.10                          -576.10
                   04/14/2018                   Main Street America...                                           134.24                          -710.34

                   Total 6304 · Business Liability Insurance                                                     710.34              0.00        -710.34

                Total 6300 · Insurance Expense                                                                   710.34              0.00        -710.34

                6800 · Repairs and Maintenance
                   03/12/2018      077611    Buffalo Expert Servi...     077611                                  205.78                          -205.78
                   04/29/2018      193       WNY Hood Cleanin...         hood cleaning                           435.00                          -640.78
                   05/21/2018      DB        ABC HARDWARE                                                          6.51                          -647.29
                   05/25/2018                Lowes                                                                39.13                          -686.42


                                           Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                           Page 17
                                                          Description: Main Document , Page 67 of 71
8:14 PM                                                                   Eight Zero Eight of WNY INC.
07/06/18                                                                   P&L Detail Transactions
Accrual Basis                                                                    March through May 2018

                        Date           Num                 Name                           Memo                         Debit         Credit          Balance
                Total 6800 · Repairs and Maintenance                                                                       686.42             0.00        -686.42

                6950 · Employee benefit programs
                   6310 · Workers Comp
                   03/05/2018      6 of 9     The Hartford (Web-...    6 of 9                                             1,339.78                       -1,339.78
                   04/01/2018      7 of 9     The Hartford (Web-...    7 of 9                                             1,339.78                       -2,679.56
                   05/02/2018      8 of 9     The Hartford (Web-...    8 of 9                                             1,317.78                       -3,997.34

                   Total 6310 · Workers Comp                                                                              3,997.34            0.00       -3,997.34

                Total 6950 · Employee benefit programs                                                                    3,997.34            0.00       -3,997.34

                7001 · Rents
                   7005 · Building Rent
                   03/05/2018       Mar 5 ...     Ellicott Lofts (M)   Mar 5 Rent                                         1,216.25                       -1,216.25
                   03/12/2018       Mar 1...      Ellicott Lofts (M)   Mar 12 Rent                                        1,216.25                       -2,432.50
                   03/19/2018       Mar 1...      Ellicott Lofts (M)   Mar 19 Rent                                        1,216.25                       -3,648.75
                   03/26/2018       Mar 2...      Ellicott Lofts (M)   Mar 26 Rent                                        1,216.25                       -4,865.00
                   04/02/2018       Apr 2 ...     Ellicott Lofts (M)   Apr 2 Rent                                         1,216.25                       -6,081.25
                   04/09/2018       Apr 9 ...     Ellicott Lofts (M)   Apr 9 Rent                                         1,216.25                       -7,297.50
                   04/16/2018       Apr 16...     Ellicott Lofts (M)   Apr 16 Rent                                        1,216.25                       -8,513.75
                   04/23/2018       April 2...    Ellicott Lofts (M)   April 23 Rent                                      1,216.25                       -9,730.00
                   04/30/2018       April 3...    Ellicott Lofts (M)   April 30 Rent                                      1,216.25                      -10,946.25
                   05/07/2018       May 7 ...     Ellicott Lofts (M)   May 7 Rent                                         1,216.25                      -12,162.50
                   05/14/2018       May 1...      Ellicott Lofts (M)   May 14 Rent                                        1,216.25                      -13,378.75
                   05/21/2018       May 2...      Ellicott Lofts (M)   May 21 Rent                                        1,522.76                      -14,901.51
                   05/28/2018       May 2...      Ellicott Lofts (M)   May 28 Rent                                        1,216.25                      -16,117.76

                   Total 7005 · Building Rent                                                                            16,117.76            0.00      -16,117.76

                   7040 · Ice Machine (Reite-Way Inc.)
                   03/01/2018      352973     Reite-Way-Ice Mach...    352973                                              151.16                         -151.16
                   04/01/2018                 Reite-Way-Ice Mach...                                                        151.16                         -302.32
                   05/01/2018                 Reite-Way-Ice Mach...                                                        151.16                         -453.48

                   Total 7040 · Ice Machine (Reite-Way Inc.)                                                               453.48             0.00        -453.48

                Total 7001 · Rents                                                                                       16,571.24            0.00      -16,571.24

                7050 · Taxes and licenses
                   6150 · Licenses and Permits
                   04/01/2018       renew... NYS LIQUOR AUTH...        renewal 4/18-3/20 accrue over 24 months = ...       131.75                         -131.75
                   05/01/2018       renew... NYS LIQUOR AUTH...        renewal 4/18-3/20 accrue over 24 months = ...       131.75                         -263.50
                   05/04/2018       1089     Erie County Dept of ...                                                       282.00                         -545.50

                   Total 6150 · Licenses and Permits                                                                       545.50             0.00        -545.50

                Total 7050 · Taxes and licenses                                                                            545.50             0.00        -545.50

                8100 · Payroll
                   8110 · Employer Payroll Taxes
                   03/02/2018      Paychex Paychex Payroll             0309 PAYCHEX                                       1,500.04                       -1,500.04
                   03/09/2018      Paychex Paychex Payroll             0316 PAYCHEX                                       1,430.53                       -2,930.57
                   03/16/2018      Paychex Paychex Payroll             0323 PAYCHEX                                       1,280.45                       -4,211.02
                                          Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                                     Page 18
                                                         Description: Main Document , Page 68 of 71
8:14 PM                                                           Eight Zero Eight of WNY INC.
07/06/18                                                          P&L Detail Transactions
Accrual Basis                                                            March through May 2018

                    Date          Num                 Name                         Memo                          Debit         Credit           Balance
                03/23/2018       Paychex    Paychex Payroll    0330 PAYCHEX                                         1,300.73                        -5,511.75
                03/30/2018       Paychex    Paychex Payroll    0406 PAYCHEX                                         1,328.37                        -6,840.12
                04/06/2018       Paychex    Paychex Payroll    0413 PAYCHEX                                         1,249.28                        -8,089.40
                04/13/2018       Paychex    Paychex Payroll    0420 PAYCHEX                                         1,182.20                        -9,271.60
                04/20/2018       Paychex    Paychex Payroll    0427 PAYCHEX                                         1,337.92                       -10,609.52
                04/27/2018       Paychex    Paychex Payroll    0504 PAYCHEX                                         1,201.39                       -11,810.91
                04/30/2018       Paychex    Paychex Payroll                                                                             15.67      -11,795.24
                05/04/2018       Paychex    Paychex Payroll    0511 PAYCHEX                                         1,200.50                       -12,995.74
                05/11/2018       Paychex    Paychex Payroll    0518 PAYCHEX                                         1,189.36                       -14,185.10
                05/18/2018       Paychex    Paychex Payroll    0518 PAYCHEX                                         1,075.49                       -15,260.59
                05/25/2018       Paychex    Paychex Payroll    0601 PAYCHEX                                         1,148.28                       -16,408.87

                Total 8110 · Employer Payroll Taxes                                                                16,424.54            15.67      -16,408.87

                8120 · Gross Earnings
                   8129 · Employee Earnings
                       8126 · Salary
                03/02/2018       EFT      Paychex Invoice      0309 PAYCHEX                                         3,075.00                        -3,075.00
                03/09/2018       EFT      Paychex Invoice      0316 PAYCHEX                                         3,115.00                        -6,190.00
                03/16/2018       EFT      Paychex Invoice      0323 PAYCHEX                                         3,105.00                        -9,295.00
                03/23/2018       EFT      Paychex Invoice      0330 PAYCHEX                                         3,105.00                       -12,400.00
                03/30/2018       EFT      Paychex Invoice      0406 PAYCHEX                                         3,105.00                       -15,505.00
                04/06/2018       EFT      Paychex Invoice      0413 PAYCHEX                                         3,405.00                       -18,910.00
                04/13/2018       EFT      Paychex Invoice      0420 PAYCHEX                                         3,105.00                       -22,015.00
                04/20/2018       EFT      Paychex Invoice      0427 PAYCHEX                                         3,405.00                       -25,420.00
                04/27/2018       EFT      Paychex Invoice      0504 PAYCHEX                                         3,105.00                       -28,525.00
                05/04/2018       EFT      Paychex Invoice      0511 PAYCHEX                                         1,605.00                       -30,130.00
                05/11/2018       EFT      Paychex Invoice      0518 PAYCHEX                                         1,605.00                       -31,735.00
                05/18/2018       Paychex Paychex Payroll       0518 PAYCHEX                                         1,605.00                       -33,340.00
                05/25/2018       EFT      Paychex Invoice      0601 PAYCHEX                                         1,605.00                       -34,945.00

                      Total 8126 · Salary                                                                          34,945.00             0.00      -34,945.00

                      8127 · Hourly Earnings (Paychex)
                03/02/2018      Paychex Paychex Payroll        0309 PAYCHEX                                         6,216.75                        -6,216.75
                03/09/2018      Paychex Paychex Payroll        0316 PAYCHEX                                         5,812.55                       -12,029.30
                03/16/2018      Paychex Paychex Payroll        0323 PAYCHEX                                         5,415.89                       -17,445.19
                03/23/2018      Paychex Paychex Payroll        0330 PAYCHEX                                         5,147.74                       -22,592.93
                03/27/2018                 Paychex Payroll     see attached to correct for discrepancy ck#1...                           5.00      -22,587.93
                03/30/2018      Paychex Paychex Payroll        0406 PAYCHEX                                         5,193.61                       -27,781.54
                04/06/2018      Paychex Paychex Payroll        0413 PAYCHEX                                         4,521.11                       -32,302.65
                04/13/2018      Paychex Paychex Payroll        0420 PAYCHEX                                         4,750.81                       -37,053.46
                04/20/2018      Paychex Paychex Payroll        0427 PAYCHEX                                         5,092.71                       -42,146.17
                04/27/2018      Paychex Paychex Payroll        0504 PAYCHEX                                         4,886.65                       -47,032.82
                04/30/2018      Paychex Paychex Payroll                                                                                 75.00      -46,957.82
                05/04/2018      Paychex Paychex Payroll        0511 PAYCHEX                                         6,675.68                       -53,633.50
                05/11/2018      Paychex Paychex Payroll        0518 PAYCHEX                                         6,371.91                       -60,005.41
                05/18/2018      Paychex Paychex Payroll        0518 PAYCHEX                                         5,590.80                       -65,596.21
                05/25/2018      Paychex Paychex Payroll        0601 PAYCHEX                                         6,356.36                       -71,952.57

                      Total 8127 · Hourly Earnings (Paychex)                                                       72,032.57            80.00      -71,952.57

                      8130 · Overtime
                                     Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                                     Page 19
                                                    Description: Main Document , Page 69 of 71
8:14 PM                                                                Eight Zero Eight of WNY INC.
07/06/18                                                               P&L Detail Transactions
Accrual Basis                                                                 March through May 2018

                        Date             Num             Name                         Memo             Debit          Credit          Balance
                    03/02/2018          Paychex   Paychex Payroll   0309 PAYCHEX                          1,020.83                        -1,020.83
                    03/09/2018          Paychex   Paychex Payroll   0316 PAYCHEX                            912.87                        -1,933.70
                    03/16/2018          Paychex   Paychex Payroll   0323 PAYCHEX                          1,333.26                        -3,266.96
                    03/23/2018          Paychex   Paychex Payroll   0330 PAYCHEX                          1,002.00                        -4,268.96
                    03/30/2018          Paychex   Paychex Payroll   0406 PAYCHEX                          1,111.50                        -5,380.46
                    04/06/2018          Paychex   Paychex Payroll   0413 PAYCHEX                            690.60                        -6,071.06
                    04/13/2018          Paychex   Paychex Payroll   0420 PAYCHEX                            949.50                        -7,020.56
                    04/20/2018          Paychex   Paychex Payroll   0427 PAYCHEX                            945.51                        -7,966.07
                    04/27/2018          Paychex   Paychex Payroll   0504 PAYCHEX                            731.78                        -8,697.85
                    04/30/2018          Paychex   Paychex Payroll                                                          106.20         -8,591.65
                    05/04/2018          Paychex   Paychex Payroll   0511 PAYCHEX                            792.90                        -9,384.55
                    05/11/2018          Paychex   Paychex Payroll   0518 PAYCHEX                          1,085.25                       -10,469.80
                    05/18/2018          Paychex   Paychex Payroll   0518 PAYCHEX                            772.30                       -11,242.10
                    05/25/2018          Paychex   Paychex Payroll   0601 PAYCHEX                            860.69                       -12,102.79

                          Total 8130 · Overtime                                                          12,208.99         106.20        -12,102.79

                          8129 · Employee Earnings - Other
                    04/13/2018     1202       Kiiang H Kyaw                                                 46.80                            -46.80
                    04/20/2018     1220       Brenden M Haggerty    RETRO PAY                              280.00                           -326.80

                          Total 8129 · Employee Earnings - Other                                           326.80              0.00         -326.80

                       Total 8129 · Employee Earnings                                                   119,513.36         186.20       -119,327.16

                       8120 · Gross Earnings - Other
                    03/02/2018      1119       Thomas Bander                                               525.00                           -525.00

                       Total 8120 · Gross Earnings - Other                                                 525.00              0.00         -525.00

                   Total 8120 · Gross Earnings                                                          120,038.36         186.20       -119,852.16

                Total 8100 · Payroll                                                                    136,462.90         201.87       -136,261.03

                9016 · County Employment Reimbursement
                   03/28/2018                                       Erie County Pivot Program                            6,590.90         6,590.90
                   05/17/2018                                       scs 051718                                           8,002.24        14,593.14

                Total 9016 · County Employment Reimbursement                                                   0.00     14,593.14        14,593.14

                9025 · Interest Earned
                   05/31/2018                                       Deposit                                                    0.02             0.02

                Total 9025 · Interest Earned                                                                   0.00            0.02             0.02

                6420 · Interest
                   6423 · Interest Paid M&T LOC
                   03/25/2018       AUTO...   M&T BANK                                                     210.95                           -210.95
                   04/25/2018       DB        M&T BANK                                                     233.55                           -444.50
                   05/25/2018                 M&T BANK                                                     231.16                           -675.66

                   Total 6423 · Interest Paid M&T LOC                                                      675.66              0.00         -675.66

                Total 6420 · Interest                                                                      675.66              0.00         -675.66

                                           Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                      Page 20
                                                          Description: Main Document , Page 70 of 71
8:14 PM                                                                    Eight Zero Eight of WNY INC.
07/06/18                                                                    P&L Detail Transactions
Accrual Basis                                                                    March through May 2018

                        Date            Num             Name                            Memo              Debit           Credit          Balance
                9035 · NSF Fees
                   03/07/2018        DB         Guercio and Sons         NSF FEES                                 35.00                         -35.00
                   03/07/2018        DB         Guercio and Sons         NSF FEES                                 70.00                        -105.00
                   03/15/2018        NY17...    Martin Scott Wines ...   NSF Charge                               20.00                        -125.00
                   05/09/2018                                            2 NSF                                    94.00                        -219.00

                Total 9035 · NSF Fees                                                                         219.00               0.00        -219.00

                9503 · Owner
                   9518 · Sherri Salary
                   03/02/2018       EFT         Paychex Invoice          0309 PAYCHEX                        1,500.00                         -1,500.00
                   03/09/2018       EFT         Paychex Invoice          0316 PAYCHEX                        1,500.00                         -3,000.00
                   03/16/2018       EFT         Paychex Invoice          0323 PAYCHEX                        1,500.00                         -4,500.00
                   03/23/2018       EFT         Paychex Invoice          0330 PAYCHEX                        1,500.00                         -6,000.00
                   03/30/2018       EFT         Paychex Invoice          0406 PAYCHEX                        1,800.00                         -7,800.00
                   04/06/2018       EFT         Paychex Invoice          0413 PAYCHEX                        1,500.00                         -9,300.00
                   04/13/2018       EFT         Paychex Invoice          0420 PAYCHEX                        1,500.00                        -10,800.00
                   04/20/2018       EFT         Paychex Invoice          0427 PAYCHEX                        1,500.00                        -12,300.00
                   04/27/2018       EFT         Paychex Payroll          0504 PAYCHEX                        1,500.00                        -13,800.00
                   05/04/2018       EFT         Paychex Payroll          0511 PAYCHEX                        1,500.00                        -15,300.00
                   05/11/2018       EFT         Paychex Invoice          0518 PAYCHEX                        1,500.00                        -16,800.00
                   05/18/2018       EFT         Paychex Invoice          0518 PAYCHEX                        1,500.00                        -18,300.00
                   05/25/2018       EFT         Paychex Invoice          0601 PAYCHEX                        1,500.00                        -19,800.00

                   Total 9518 · Sherri Salary                                                               19,800.00              0.00      -19,800.00

                   9504 · Mike Salary
                   03/02/2018      EFT          Paychex Invoice          0309 PAYCHEX                           0.00                              0.00
                   03/09/2018      EFT          Paychex Invoice          0316 PAYCHEX                           0.00                              0.00
                   03/16/2018      EFT          Paychex Invoice          0323 PAYCHEX                           0.00                              0.00
                   03/23/2018      EFT          Paychex Invoice          0330 PAYCHEX                           0.00                              0.00
                   03/30/2018      EFT          Paychex Invoice          0406 PAYCHEX                           0.00                              0.00
                   04/06/2018      EFT          Paychex Invoice          0413 PAYCHEX                         300.00                           -300.00
                   04/13/2018      EFT          Paychex Invoice          0420 PAYCHEX                           0.00                           -300.00
                   04/20/2018      EFT          Paychex Invoice          0427 PAYCHEX                         300.00                           -600.00
                   04/27/2018      EFT          Paychex Payroll          0504 PAYCHEX                           0.00                           -600.00
                   05/04/2018      EFT          Paychex Payroll          0511 PAYCHEX                           0.00                           -600.00
                   05/11/2018      EFT          Paychex Invoice          0518 PAYCHEX                           0.00                           -600.00
                   05/18/2018      EFT          Paychex Invoice          0518 PAYCHEX                           0.00                           -600.00
                   05/25/2018      EFT          Paychex Invoice          0601 PAYCHEX                           0.00                           -600.00

                   Total 9504 · Mike Salary                                                                   600.00               0.00        -600.00

                Total 9503 · Owner                                                                          20,400.00              0.00      -20,400.00

          TOTAL                                                                                            362,112.02      375,588.06        13,476.04




                                          Case 1-19-10281-CLB, Doc 1, Filed 02/20/19, Entered 02/20/19 19:30:34,                                          Page 21
                                                         Description: Main Document , Page 71 of 71
